Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT is made and dated as of September 30, 2014 and
is entered into by and between EPIRUS BIOPHARMACEUTICALS, INC., a Delaware
corporation (“Borrower”), the several banks and other financial institutions or
entities from time to time parties to this Agreement (collectively, referred to
as “Lender”) and HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland
corporation, in its capacity as administrative agent for itself and the Lender
(in such capacity, the “Agent”).

 

RECITALS

 

A.                                    Borrower has requested Lender to make
available to Borrower two (2) term loans (each a “Term Loan Advance” and
collectively the “Term Loan Advances”) in an aggregate principal amount of up to
Fifteen Million Dollars ($15,000,000) (the “Maximum Term Loan Amount”); and

 

B.                                    Lender is willing to make the Term Loan
Advances on the terms and conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, Borrower, Agent and Lender agree as follows:

 

SECTION 1.  DEFINITIONS AND RULES OF CONSTRUCTION

 

1.1                               Unless otherwise defined herein, the following
capitalized terms shall have the following meanings:

 

“1934 Act” is defined in Section 2.1(e)(iii).

 

“Account Control Agreement(s)” means any agreement entered into by and among
Agent, Borrower and a third party Bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which grants Agent a perfected first
priority security interest in the subject account or accounts.

 

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit H.

 

“ACH Failure” means the failure of the Automated Clearing House (ACH) system to
effect a transfer of the funds due to an administrative error in connection with
the institution and execution of the ACH Authorization.

 

“Advance(s)” means a Term Loan Advance.

 

“Advance Date” means the funding date of any Advance.

 

1

--------------------------------------------------------------------------------


 

“Advance Request” means a request for an Advance submitted by Borrower to Agent
in substantially the form of Exhibit A.

 

“Agent” has the meaning given to it in the preamble to this Agreement.

 

“Agreement” means this Loan and Security Agreement, as amended from time to
time.

 

“Amortization Date” means May 1, 2016; provided, however, that if the Milestone
Event occurs prior to May 1, 2016, at the request of Borrower, the Amortization
Date shall be November 1, 2016.

 

“Assignee” has the meaning given to it in Section 11.13.

 

“Board” means Borrower’s board of directors.

 

“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by or on
behalf of Borrower or which Borrower intends to sell, license, or distribute in
the future including any products or service offerings under development,
collectively, together with all products, software, service offerings, technical
data or technology that have been sold, licensed or distributed by Borrower
since its incorporation.

 

“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of California are closed for business.

 

“Canadian Subsidiary” means Zalicus Pharmaceuticals Limited, a company organized
under the laws of Canada and a Foreign Subsidiary of Borrower.

 

“Cap” is defined in Section 2.1(e)(iii).

 

“Cash” means all cash, cash equivalents, and liquid funds.

 

“Change in Control” means any (i) reorganization, recapitalization,
consolidation or merger (or similar transaction or series of related
transactions) of Borrower or any Subsidiary, that is not an Immaterial
Subsidiary or the Canadian Subsidiary, sale or exchange of outstanding shares
(or similar transaction or series of related transactions) of Borrower or such
Subsidiary in which the holders of Borrower or Subsidiary’s outstanding shares
immediately before consummation of such transaction or series of related
transactions do not, immediately after consummation of such transaction or
series of related transactions, retain shares representing more than fifty
percent (50%) of the voting power of the surviving entity of such transaction or
series of related transactions (or the parent of such surviving entity if such
surviving entity is wholly owned by such parent), in each case without regard to
whether Borrower or Subsidiary is the surviving entity, or (ii) sale or issuance
by Borrower of equity securities to one or more purchasers, in a single
transaction or series of related transactions not registered under the
Securities Act, which securities represent, as of immediately following the
closing (or, if there be more than one, any closing) thereof, forty percent
(40%) or more of the then-outstanding total combined voting power of Borrower.

 

2

--------------------------------------------------------------------------------


 

“Claims” has the meaning given to it in Section 11.10.

 

“Closing Date” means the date of this Agreement.

 

“Collateral” means the property described in Section 3.

 

“Common Stock” means the common stock, $0.0001 par value per share, of Borrower.

 

“Confidential Information” has the meaning given to it in Section 11.12.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the ordinary course of business.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determined amount of the primary obligation in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith; provided, however, that such amount shall not in any event exceed the
maximum amount of the obligations under the guarantee or other support
arrangement.

 

“Conversion Conditions” is defined in Section 2.1(e)(ii).

 

“Conversion Election Notice” is defined in Section 2.1(e)(i).

 

“Conversion Option” is defined in Section 2.1(e)(i).

 

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

 

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof, or of any other
country.

 

“Delaware Subsidiary” means EB Sub Inc. (f/k/a BRunning, Inc.), a Delaware
corporation and a Subsidiary of Borrower.

 

“Delivery Date” is defined in Section 2.1(e)(i).

 

3

--------------------------------------------------------------------------------


 

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

“Draw Period” means the period commencing upon the Closing Date and ending on
the earlier to occur of (i) May 30, 2015, and (ii) an Event of Default.

 

“End of Term Charge” is defined in Section 2.5.

 

“Equity Rights Letter Agreement” means the Equity Rights Letter Agreement dated
as of even date hereof by and between Agent and Borrower.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“Event of Default” has the meaning given to it in Section 9.

 

“Facility Charge” means ninety-hundredths of one percent (0.90%) of the Maximum
Term Loan Amount, which is One Hundred Thirty-Five Thousand Dollars ($135,000).

 

“Financial Statements” has the meaning given to it in Section 7.1.

 

“Fixed Conversion Price” is defined in Section 2.1(e)(i).

 

“Foreign Subsidiary” means any Subsidiary other than a Subsidiary organized
under the laws of any state within the United States.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

“Immaterial Subsidiary” means any Subsidiary of Borrower whose assets or gross
revenue on a consolidated basis with Borrower and all other Subsidiaries of
Borrower is equal to or less than ten percent (10%) (individually, and
collectively for all Subsidiaries) of the assets or gross revenue of Borrower
and its Subsidiaries on a consolidated basis.

 

“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business due
within sixty (60) days), including reimbursement and other obligations with
respect to surety bonds and letters of credit, (b) all obligations evidenced by
notes, bonds, debentures or similar instruments, (c) all capital lease
obligations, and (d) all Contingent Obligations.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

 

4

--------------------------------------------------------------------------------


 

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.

 

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all, or
substantially all, of the assets of another Person.

 

“Joinder Agreements” means for each Subsidiary, other than an Immaterial
Subsidiary, the Canadian Subsidiary or the Swiss Subsidiary, a completed and
executed Joinder Agreement in substantially the form attached hereto as
Exhibit G.

 

“Lender” has the meaning given to it in the preamble to this Agreement.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

 

“Loan” means the Advances made under this Agreement.

 

“Loan Documents” means this Agreement, the Notes (if any), the ACH
Authorization, the Account Control Agreements, the Joinder Agreements, all UCC
Financing Statements, the Warrant, the Equity Rights Letter Agreement, any
subordination agreement, and any other documents executed in connection with the
Secured Obligations or the transactions contemplated hereby, as the same may
from time to time be amended, modified, supplemented or restated.

 

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets, prospects or condition (financial or
otherwise) of Borrower; or (ii) the ability of Borrower to perform the Secured
Obligations in accordance with the terms of the Loan Documents as and when due,
or the ability of Agent or Lender to enforce any of its rights or remedies with
respect to the Secured Obligations (unless caused by Lender’s failure to make
appropriate filings); or (iii) the Collateral or Agent’s Liens on the Collateral
or the priority of such Liens (unless caused by Lender’s failure to make
appropriate filings).

 

“Maximum Term Loan Amount” shall have the meaning assigned to such term in the
preamble to this Agreement.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 2.2.

 

5

--------------------------------------------------------------------------------


 

“Milestone Event” means confirmation by Agent, in Agent’s reasonable discretion,
on or prior to May 1, 2016, that Borrower’s first (1st) patient has been dosed
in a pivotal clinical study of BOW015 (infliximab), intended to support an
application for market approval in the European Union.

 

“NASDAQ” is defined in Section 2.1(e)(ii).

 

“Note(s)” means a promissory note or promissory notes to evidence Lender’s
Loans.

 

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

 

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States or in any other country, all registrations and recordings thereof,
and all applications for letters patent of, or rights corresponding thereto, in
the United States or any other country.

 

“Permitted Account” has the meaning given to it in Section 7.12.

 

“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Lender
or Agent arising under this Agreement or any other Loan Document;
(ii) Indebtedness existing on the Closing Date which is disclosed in Schedule
1A; (iii) Indebtedness of up to $500,000 outstanding at any time secured by a
Lien described in clause (vii) of the defined term “Permitted Liens,” provided
such Indebtedness does not exceed the lesser of the cost or fair market value of
the Equipment financed with such Indebtedness; (iv) Indebtedness to trade
creditors incurred in the ordinary course of business, including Indebtedness
incurred in the ordinary course of business with corporate credit cards;
(v) Indebtedness that also constitutes a Permitted Investment; (vi) Subordinated
Indebtedness; (vii) reimbursement obligations in connection with letters of
credit that are secured by cash or cash equivalents and issued on behalf of
Borrower or a Subsidiary thereof in an amount not to exceed $500,000 at any time
outstanding, (viii) other Indebtedness in an amount not to exceed $500,000 at
any time outstanding, and (ix) extensions, refinancings and renewals of any
items of Permitted Indebtedness, provided that the principal amount is not
increased or the terms modified to impose materially more burdensome terms upon
Borrower or its Subsidiary, as the case may be.

 

“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B; (ii) (a) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one year from the date of acquisition thereof,
(b) commercial paper maturing no more than one year from the date of creation
thereof and currently having a rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (c) certificates of
deposit issued by any bank with assets of at least $500,000,000 maturing no more
than one year from the date of investment therein, and (d) money market
accounts; (iii) repurchases of stock from former employees, directors, or
consultants of Borrower under the terms of applicable repurchase agreements at
the original issuance price of such securities in an aggregate amount not to
exceed $250,000 in any fiscal year, provided that no Event of Default has
occurred, is continuing or

 

6

--------------------------------------------------------------------------------


 

would exist after giving effect to the repurchases; (iv) Investments accepted in
connection with Permitted Transfers; (v) Investments (including debt
obligations) received in connection with the bankruptcy or reorganization of
customers or suppliers and in settlement of delinquent obligations of, and other
disputes with, customers or suppliers arising in the ordinary course of
Borrower’s business; (vi) Investments consisting of notes receivable of, or
prepaid royalties and other credit extensions, to customers and suppliers who
are not affiliates, in the ordinary course of business, provided that this
subparagraph (vi) shall not apply to Investments of Borrower in any Subsidiary;
(vii) Investments consisting of loans not involving the net transfer on a
substantially contemporaneous basis of cash proceeds to employees, officers or
directors relating to the purchase of capital stock of Borrower pursuant to
employee stock purchase plans or other similar agreements approved by Borrower’s
Board; (viii) Investments consisting of travel advances in the ordinary course
of business; (ix) Investments in newly-formed Domestic Subsidiaries, provided
that each such Domestic Subsidiary enters into a Joinder Agreement promptly
after its formation by Borrower and execute such other documents as shall be
reasonably requested by Agent; (x) Investments in Foreign Subsidiaries
(A) approved in advance in writing by Agent, or (B) in an amount necessary to
pay ordinary course of business expenses of such Foreign Subsidiary consistent
with Borrower’s and such Foreign Subsidiary’s customary practices as they exist
on the Closing Date provided that (x) no more than four (4) months of such
ordinary course of business expenses in the aggregate in cash balances may be
maintained in such Foreign Subsidiary, and (y) no Event of Default has occurred
and is continuing or would result therefrom; (xi) joint ventures, strategic
alliances, or other comparable collaborations in the ordinary course of
Borrower’s business consisting of the licensing or development of Intellectual
Property or the providing of technical and manufacturing support in respect
thereof in the ordinary course of Borrower’s business, and cash Investments in
connection with such licensing and development do not exceed $500,000 in the
aggregate in any fiscal year; (xii) Investments consisting of promissory notes
in favor of Borrower from Foreign Subsidiaries in connection with Permitted
Investments otherwise permitted hereunder, (xiii) any Investments permitted by
Borrower’s investment policy, as amended from time to time, provided that such
investment policy (and any such amendment thereto) has been approved in writing
by Agent; and (xiv) additional Investments that do not exceed $250,000 in the
aggregate.

 

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Agent or Lender; (ii) Liens existing on the Closing Date which are disclosed in
Schedule 1C; (iii) Liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings; provided, that Borrower maintains adequate reserves
therefor in accordance with GAAP; (iv) Liens securing claims or demands of
materialmen, artisans, mechanics, carriers, warehousemen, landlords and other
like Persons arising in the ordinary course of Borrower’s business and imposed
without action of such parties; provided, that the payment thereof is not yet
required; (v) Liens arising from judgments, decrees or attachments in
circumstances which do not constitute an Event of Default hereunder; (vi) the
following deposits, to the extent made in the ordinary course of business: 
deposits under worker’s compensation, unemployment insurance, social security
and other similar laws, or to secure the performance of bids, tenders or
contracts (other than for the repayment of borrowed money) or to secure
indemnity, performance or other similar bonds for the performance of bids,
tenders or contracts (other than for the repayment of borrowed money) or to
secure statutory obligations (other than Liens arising under ERISA or
environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds; (vii) Liens on Equipment or software or

 

7

--------------------------------------------------------------------------------


 

other intellectual property constituting purchase money Liens and Liens in
connection with capital leases securing Indebtedness permitted in clause
(iii) of “Permitted Indebtedness”;  (viii) Liens incurred in connection with
Subordinated Indebtedness; (ix) leasehold interests in leases or subleases and
licenses granted in the ordinary course of business and not interfering in any
material respect with the business of the licensor; (x) Liens in favor of
customs and revenue authorities arising as a matter of law to secure payment of
custom duties that are promptly paid on or before the date they become due;
(xi) Liens on insurance proceeds securing the payment of financed insurance
premiums that are promptly paid on or before the date they become due (provided
that such Liens extend only to such insurance proceeds and not to any other
property or assets); (xii) statutory and common law rights of set-off and other
similar rights as to deposits of cash and securities in favor of banks, other
depository institutions and brokerage firms; (xiii) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business so long as they do not
materially impair the value or marketability of the related property;
(xiv) Liens on cash or cash equivalents securing obligations permitted under
clause (vii) of the definition of Permitted Indebtedness; (xv) Liens in
connection with licenses, development transactions, commercialization and
similar arrangements for the use of Intellectual Property; and (vxi) Liens
incurred in connection with the extension, renewal or refinancing of the
Indebtedness secured by Liens of the type described in clauses (i) through
(xi) above and (xiv) through (xv) above; provided, that any extension, renewal
or replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the Indebtedness being extended, renewed or
refinanced (as may have been reduced by any payment thereon) does not increase.

 

“Permitted Transfers” means (i) sales of Inventory in the ordinary course of
business, (ii) licenses, development transactions, commercialization and similar
arrangements for the use of Intellectual Property and licenses entered into in
the ordinary course of business that do not result in a legal transfer of title
of the licensed property, (iii) dispositions of worn-out, obsolete or surplus
Equipment at fair market value in the ordinary course of business,
(iv) Borrower’s divestiture of Zalicus Pharmaceuticals Ltd or any of its assets,
(v) other Transfers of assets having a fair market value of not more than
$500,000 in the aggregate in any fiscal year, and (vi) transfers of Cash not
prohibited hereunder.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

 

“Prepayment Charge” shall have the meaning assigned to such term in Section 2.4.

 

“Prime Rate” means the “prime rate” as reported in The Wall Street Journal, and
if not reported, then the prime rate most recently reported in The Wall Street
Journal.

 

“Principal Installment Due Date” is defined in Section 2.1(e)(i).

 

“Principal Installment Payment” is defined in Section 2.1(e)(i).

 

8

--------------------------------------------------------------------------------


 

“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

 

“Required Lenders” means at any time, the holders of more than 50% of the
aggregate unpaid principal amount of the Term Loans then outstanding.

 

“SEC” is defined in Section 2.1(e)(iv).

 

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document (other than the Warrant, equity investments, or the Equity Rights
Letter Agreement), including any obligation to pay any amount now owing or later
arising.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Agent in its
reasonable discretion.

 

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls 50% or
more of the outstanding voting securities, including each entity listed on
Schedule 1 hereto.

 

“Swiss Subsidiary” means Epirus Switzerland GmbH, a company organized under the
laws of Switzerland and a Foreign Subsidiary of Borrower.

 

“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make a Term Loan Advance to Borrower in a principal amount not to exceed the
amount set forth under the heading “Term Commitment” opposite such Lender’s name
on Schedule 1.1.

 

“Term Loan Advance” and “Term Loan Advances” are each defined in Recital A
hereof.

 

“Term Loan Interest Rate” means for any day, a floating per annum rate equal to
the greater of either (i) seven and ninety-five hundredths of one percent
(7.95%), or (ii) the sum of (A) seven and ninety-five hundredths of one percent
(7.95%), plus (B) the Prime Rate minus three and one quarter of one percent
(3.25%).  The Term Loan Interest Rate will change from time to time on the day
the Prime Rate changes.

 

“Term Loan Maturity Date” means April 1, 2018.

 

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

 

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in

 

9

--------------------------------------------------------------------------------


 

the United States Patent and Trademark Office or in any similar office or agency
of the United States, any State thereof or any other country or any political
subdivision thereof.

 

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

 

“Warrant” means the Warrant Agreement dated as of even date hereof by and
between Hercules Technology Growth Capital, Inc. and Borrower, as may be
amended, restated or modified from time to time.

 

Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement.  Unless otherwise specifically provided
herein, any accounting term used in this Agreement or the other Loan Documents
shall have the meaning customarily given such term in accordance with GAAP, and
all financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC.

 

SECTION 2.  THE LOAN

 

2.1                               Term Loan.

 

(a)                                 Advances.  Subject to the terms and
conditions of this Agreement, Lender will severally (and not jointly) make, in
an amount not to exceed its respective Term Commitment, and Borrower agrees to
draw, an initial Term Loan Advance on the Closing Date in an amount of Seven
Million Five Hundred Thousand Dollars ($7,500,000). Subject to the terms and
conditions of this Agreement, during the Draw Period, Lender will severally (and
not jointly) make, in an amount not to exceed its respective Term Commitment,
and Borrower may request, one (1) additional Term Loan Advance in an amount of
up to Seven Million Five Hundred Thousand Dollars ($7,500,000).  The aggregate
outstanding Term Loan Advances shall not exceed the Maximum Term Loan Amount. 
Proceeds of any Term Loan Advance shall be deposited into an account that is
subject to a first priority perfected security interest in favor of Agent
perfected by an Account Control Agreement.

 

(b)                                 Advance Request.  Other than on the Closing
Date, to obtain a Term Loan Advance, Borrower shall complete, sign and deliver
to Agent an Advance Request (at least five (5) Business Days before the Advance
Date).  Lender shall fund the Term Loan Advance in the manner requested by the
Advance Request provided that each of the

 

10

--------------------------------------------------------------------------------


 

conditions precedent to such Term Loan Advance is satisfied as of the requested
Advance Date.

 

(c)                                  Interest.  The principal balance of each
Term Loan Advance shall bear interest thereon from such Advance Date at the Term
Loan Interest Rate based on a year consisting of 360 days, with interest
computed daily based on the actual number of days elapsed.  The Term Loan
Interest Rate will float and change on the day the Prime Rate changes from time
to time.

 

(d)                                 Payment.  Borrower will pay interest on each
Term Loan Advance on the first (1st) Business Day of each month, beginning the
month after the Advance Date.  Commencing on the Amortization Date, and
continuing on the first (1st) Business Day of each month thereafter, until the
Secured Obligations are repaid, Borrower shall repay the aggregate principal
balance of Term Loan Advances that are outstanding on the day immediately
preceding the Amortization Date in equal monthly installments of principal and
interest (mortgage style) based upon an amortization schedule equal to thirty
(30) consecutive months.  After any change in the effective rate hereunder,
Agent shall recalculate future payments of principal and interest to fully
amortize the outstanding principal amount over the remaining scheduled monthly
payments hereunder prior to the Term Loan Maturity Date.  The entire principal
balance of the Term Loan Advances and all accrued but unpaid interest hereunder,
and all other Secured Obligations with respect to the Term Loan Advances, shall
be due and payable on Term Loan Maturity Date.  Borrower shall make all payments
under this Agreement without setoff, recoupment or deduction and regardless of
any counterclaim or defense. Lender will initiate debit entries to the
Borrower’s account as authorized on the ACH Authorization (i) on each payment
date of all periodic obligations payable to Lender under each Term Advance and
(ii) with prior notice to Borrower, out-of-pocket legal fees and costs incurred
by Agent or Lender in connection with Section 11.11 of this Agreement.  Once
repaid, a Term Loan Advance or any portion thereof may not be reborrowed

 

(e)                                  Optional Payment in Cash or Conversion to
Common Stock of Monthly Amount or Prepayment Principal Amount.

 

(i)                                     Borrower Election for Payment in Cash or
Conversion to Common Stock.  Subject to satisfaction of the Conversion
Conditions and compliance with the other terms and conditions of this
Section 2.1(e), Borrower may elect to pay, in whole or in part, any regularly
scheduled installment of principal (a “Principal Installment Payment”) up to an
aggregate maximum amount of Two Million Dollars ($2,000,000) by converting a
portion of the principal of the Loans into shares of Common Stock in lieu of
payment in cash (such option, the “Conversion Option”).  In order to validly
exercise a Conversion Option, Borrower (A) must deliver written notice thereof,
in the form attached hereto as Exhibit J, to Agent (a “Conversion Election
Notice”) five (5) days prior to the applicable due date of the Principal
Installment Payment (the “Principal Installment Due Date”) and (B) shall
(provided that Borrower’s transfer agent is participating in the Fast Automated
Securities Transfer Program of the Depository Trust Company) credit to Agent on
behalf of Lender by no later than the first trading day following the applicable

 

11

--------------------------------------------------------------------------------


 

Principal Installment Due Date (such date, the “Delivery Date”) such aggregate
number of shares of Common Stock to be issued to Lender with respect to such
Conversion Election Notice, as determined in accordance with this
Section 2.1(e) (which shares shall be free of any restrictions on transfer), by
no later than the first trading day following the applicable Delivery Date.  All
payments in respect of a Principal Installment Payment shall be made in cash,
unless (i) Borrower timely delivers a Conversion Election Notice in accordance
with the immediately preceding sentence, (ii) Borrower timely credits the shares
of Common Stock to Lender, free of restrictive legends, in accordance with this
Section 2.1(e) and (iii) the Conversion Conditions are satisfied in respect of
such payment.  A Conversion Election Notice, once delivered by Borrower, shall
be irrevocable unless otherwise agreed, in writing, by Lender.  If Borrower
elects to make a Principal Installment Payment, in whole or in part, through
conversion of such amount into shares of Common Stock, the number of such shares
of Common Stock to be issued in respect of such Principal Installment Payment
shall be equal to the number determined by dividing (x) the principal amount to
be paid in shares of Common Stock by (y) the Fixed Conversion Price.  For
purposes hereof, the “Fixed Conversion Price” shall be the price which is
fifteen percent (15.0%) higher than the applicable Exercise Price (as defined in
the Warrant); provided, however, that upon the occurrence of any stock split,
stock dividend, combination of shares or reverse stock split pertaining to the
Common Stock, the Fixed Conversion Price shall be proportionately increased or
decreased as necessary to reflect the proportionate change in the shares of
Common Stock issued and outstanding as a result of such stock split, stock
dividend, combination of shares or reverse stock split.  Any shares of Common
Stock issued pursuant to a Conversion Election Notice shall be deemed to be
issued upon conversion of the Note.

 

(ii)                                  Conversion Conditions.  Notwithstanding
the foregoing, Borrower’s right to deliver, and Lender’s obligation to accept,
shares of Common Stock in lieu of payment in cash of a Principal Installment
Payment is conditioned on the satisfaction of each of the following conditions
(the “Conversion Conditions”) as of such Delivery Date: (A) the closing price of
the shares of Common Stock as reported by Bloomberg, L.P. on the NASDAQ capital
market (the “NASDAQ”) for each of the seven (7) consecutive trading days
immediately preceding the Delivery Date shall be greater than or equal to the
Fixed Conversion Price; (B) the Common Stock issued in connection with any such
payment does not exceed fifteen percent (15.0%) of the total trading volume of
the Common Stock for the twenty-two (22) consecutive trading days immediately
prior to and including such Delivery Date; (C) only one Conversion Election
Notice may be given in any calendar month during the amortization period;
(D) the aggregate principal amount to be paid in shares of Common Stock pursuant
to Section 2.1(e)(i) of this Agreement shall not exceed Two Million Dollars
($2,000,000); (E) the Common Stock is (and was on each of the twenty-two (22)
consecutive trading days immediately preceding such Delivery Date) quoted or
listed on the NASDAQ or other national securities exchange; (F) a registration
statement is effective and available for the resale of all of the shares of
Common Stock to be delivered on such Delivery Date, or such shares of Common
Stock are eligible for resale to the

 

12

--------------------------------------------------------------------------------


 

public pursuant to Rule 144 without any limitation; (G) after giving effect to
the issuance of such shares of Common Stock to Lender, Lender would not
(A) beneficially own, together with its affiliates, Common Stock in excess of
the limitations specified in subsection (f)(iii) below and (B) have been issued
shares of Common Stock pursuant to all Conversion Election Notices in an
aggregate amount in excess of the Cap, as defined in subsection (f)(iii) below;
(H) as of such Delivery Date, there is no outstanding Event of Default and there
is no breach or default that, if left uncured, would result in an Event of
Default; and (I) Borrower shall have sufficient authorized but unissued shares
of Common Stock to provide for the issuance of the shares of Common Stock
pursuant to the Conversion Election Notice.  If any of the Conversion Conditions
are not satisfied as of a Delivery Date, Borrower shall not be permitted to pay,
and Lender shall not be obligated to accept, the Principal Installment Payment
in shares of Common Stock, and Borrower shall instead pay such principal amount
in cash; provided, however, that the Conversion Conditions set forth in clauses
(A), (B), (C), (E), (F) and (H) above may be waived by a writing executed by
both Borrower and Lender.  In the event the Borrower is relying upon an
effective registration statement to satisfy clause (F) of the Conversion
Conditions, each of the Borrower and Lender shall provide customary
indemnification to one another with respect to such registration statement in a
form acceptable to the Borrower and Lender.  By no later than the first trading
day following the Delivery Date, Borrower shall (provided that Borrower’s
transfer agent is participating in the Fast Automated Securities Transfer
Program of the Depository Trust Company) credit to Lender the shares of Common
Stock to be delivered by Borrower with respect to the portion of the Principal
Installment Payment being paid in shares of Common Stock.

 

(iii)                               Beneficial Ownership Limitation. 
Notwithstanding any provision herein to the contrary, Lender, together with its
affiliates, shall not be permitted to beneficially own a number of shares of
Common Stock (other than shares that may be deemed beneficially owned except for
being subject to a limitation analogous to the limitation contained in this
Section 2.1(e)(iii)) in excess of 9.99% of the number of shares of Common Stock
then issued and outstanding, it being the intent of Borrower and Lender that
Lender, together with its affiliates, not be deemed at any time to have the
power to vote or dispose of greater than 9.99% of the number of shares of Common
Stock issued and outstanding at any time; provided, however, that Lender shall
have the right, upon sixty-one (61) days’ prior written notice to Borrower, to
waive the 9.99% limitation of this subsection.  Notwithstanding anything
contained herein to the contrary, Borrower shall not be permitted to issue to
Lender, and Lender shall not be required to accept, shares of Common Stock
pursuant to a Conversion Election Notice if and to the extent such issuance,
when taking together with all other issuances pursuant to prior Conversion
Election Notices, would result in (A) the issuance of more than 19.99% of the
Common Stock outstanding as of the date of this Agreement or (B)  Lender,
together with its affiliates, beneficially owning in excess of 19.99% of the
outstanding Common Stock (each of clauses (A) and (B) are referred to herein as
the “Cap”). As used herein, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as

 

13

--------------------------------------------------------------------------------


 

amended (the “1934 Act”).  For any reason at any time, upon written or oral
request of Lender, Borrower shall within one Business Day, or as soon as
reasonably possible, confirm orally and in writing to Lender the number of
shares of Common Stock then issued and outstanding as of any given date.

 

(iv)                              Rule 144. With a view to making available to
Lender the benefits of Rule 144 (or its successor rule) and any other similar
rule or regulation of the Securities and Exchange Commission (the “SEC”) that
may at any time permit Lender to sell shares of Common Stock issued pursuant to
Section 2.1(e) of this Agreement to the public without registration, Borrower
covenants and agrees to:  (i) make and keep public information available, as
those terms are understood and defined in Rule 144, until six (6) months after
such date as all of the shares of Common Stock issued pursuant to
Section 2.1(e) of this Agreement may be sold without restriction by Lender
pursuant to Rule 144 or any other rule of similar effect; (ii) file with the SEC
in a timely manner (or obtain extensions in respect thereof and file within the
applicable grace period) all reports and other documents required of Borrower
under the 1934 Act; and (iii) furnish to Lender upon request, as long as Lender
owns any shares of Common Stock issued pursuant to Section 2.1(e) of this
Agreement, such information as may be reasonably requested in order to avail
Lender of any rule or regulation of the SEC that permits the selling of any such
shares of Common Stock without registration.

 

(v)                                 Stock Reservation.  Borrower covenants and
agrees to reserve from its duly authorized capital stock not less than the
number of shares of Common Stock that may be issuable upon payment of any
Principal Installment Payment pursuant to Section 2.1(e) of this Agreement. 
Borrower further represents, warrants and covenants that, upon issuance of any
shares of Common Stock pursuant to Section 2.1(e) of this Agreement, such shares
of Common Stock shall be validly issued, fully paid and non-assessable and free
from all preemptive or similar rights, taxes, liens and charges with respect to
the issue thereof.

 

(vi)                              Authorization.  For so long as Lender holds
any shares of Common Stock issued pursuant to Section 2.1(e) of this Agreement,
Borrower shall maintain the Common Stock’s authorization for listing on NASDAQ
(or on another national securities exchange) and Borrower shall not take any
action which would reasonably be expected to result in the delisting or
suspension of the Common Stock on NASDAQ (or other national securities exchange
on which the Common Stock is listed).

 

2.2                               Maximum Interest.  Notwithstanding any
provision in this Agreement or any other Loan Document, it is the parties’
intent not to contract for, charge or receive interest at a rate that is greater
than the maximum rate permissible by law that a court of competent jurisdiction
shall deem applicable hereto (which under the laws of the State of California
shall be deemed to be the laws relating to permissible rates of interest on
commercial loans) (the “Maximum Rate”).  If a court of competent jurisdiction
shall finally determine that Borrower has actually paid to Lender an amount of
interest in excess of the amount that would have been payable if all of the
Secured Obligations had at all times borne interest at

 

14

--------------------------------------------------------------------------------


 

the Maximum Rate, then such excess interest actually paid by Borrower shall be
applied as follows:  first, to the payment of the Secured Obligations consisting
of the outstanding principal amount of the Term Loan Advances; second, after all
principal is repaid, to the payment of Lender’s accrued interest, costs,
expenses, professional fees and any other Secured Obligations; and third, after
all Secured Obligations are repaid, the excess (if any) shall be refunded to
Borrower.

 

2.3                               Default Interest.  In the event any payment is
not paid on the scheduled payment date, an amount equal to four percent (4%) of
the past due amount shall be payable on demand. In addition, upon the occurrence
and during the continuation of an Event of Default hereunder, all Secured
Obligations, including principal, interest, compounded interest, and
professional fees, shall bear interest at a rate per annum equal to the rate set
forth in Section 2.1(c), plus four percent (4%) per annum.  In the event any
interest is not paid when due hereunder, delinquent interest shall be added to
principal and shall bear interest on interest, compounded at the rate set forth
in Section 2.1(c) or Section 2.3, as applicable.

 

2.4                               Prepayment.  At its option upon at least seven
(7) Business Days prior notice to Agent, Borrower may prepay all of, or a
portion of, the outstanding Advances by paying the entire principal balance, or
portion thereof, all accrued and unpaid interest thereon, together with a
prepayment charge equal to the following percentage of the Advance amount being
prepaid: if such Advance amounts are prepaid in any of the first eighteen (18)
months following the Closing Date, two percent (2.00%); and thereafter, zero
percent (0.0%) (each, a “Prepayment Charge”).  Borrower agrees that the
Prepayment Charge is a reasonable calculation of Lender’s lost profits in view
of the difficulties and impracticality of determining actual damages resulting
from an early repayment of the Advances.  Upon the occurrence of a Change in
Control, Borrower shall prepay the outstanding amount of all principal and
accrued interest through the prepayment date and all unpaid Agent’s and Lender’s
fees and expenses accrued to the date of the repayment (including the End of
Term Charge) together with the applicable Prepayment Charge. Notwithstanding the
foregoing, Agent and Lender agree to waive the Prepayment Charge if Agent and
Lender (in its sole and absolute discretion) agree in writing to refinance the
Term Loans prior to the Term Loan Maturity Date.

 

2.5                               End of Term Charge.  On the earliest to occur
of (i) the Term Loan Maturity Date, (ii) the date that Borrower prepays the
outstanding Secured Obligations in full, or (iii) the date that the Secured
Obligations become due and payable upon acceleration, Borrower shall pay Lender
a charge equal to three percent (3.00%) of the aggregate original principal
amount of all Term Loan Advances funded by Lender (the “End of Term Charge”). 
Notwithstanding the required payment date of such charge, it shall be deemed
earned by Lender as of the Closing Date.

 

2.6                               Notes.  If so requested by Lender by written
notice to Borrower, then Borrower shall execute and deliver to Lender (and/or,
if applicable and if so specified in such notice, to any Person who is an
assignee of Lender pursuant to Section 11.13) (promptly after Borrower’s receipt
of such notice) a Note or Notes to evidence Lender’s Loans.

 

15

--------------------------------------------------------------------------------


 

2.7                               Pro Rata Treatment.  Each payment (including
prepayment) on account of any fee and any reduction of the Term Loans shall be
made pro rata according to the Term Commitments of the relevant Lender or the
outstanding Term Loans.

 

SECTION 3.  SECURITY INTEREST

 

3.1                               As security for the prompt, complete and
indefeasible payment when due (whether on the payment dates or otherwise) of all
the Secured Obligations, Borrower grants to Agent a security interest in all of
Borrower’s right, title, and interest in and to the following personal property
whether now owned or hereafter acquired (collectively, the “Collateral”): 
(a) Receivables; (b) Equipment; (c) Fixtures (but only to the extent such
Fixtures do not constitute real property); (d) General Intangibles;
(e) Inventory; (f) Investment Property; (g) Deposit Accounts; (h) Cash;
(i) Goods; and all other tangible and intangible personal property of Borrower
whether now or hereafter owned or existing, leased, consigned by or to, or
acquired by, Borrower and wherever located, and any of Borrower’s property in
the possession or under the control of Agent; and, to the extent not otherwise
included, all Proceeds of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of each of
the foregoing; provided, however, that the Collateral shall include all Accounts
and General Intangibles that consist of rights to payment and proceeds from the
sale, licensing or disposition of all or any part, or rights in, the
Intellectual Property (the “Rights to Payment”).  Notwithstanding the foregoing,
the Collateral shall not include (a) Intellectual Property, provided, however,
if a judicial authority (including a U.S. Bankruptcy Court) holds that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in the Rights to Payment, then the Collateral shall
automatically, and effective as of the date of this Agreement, include the
Intellectual Property to the extent necessary to permit perfection of Agent’s
security interest in the Rights to Payment, (b) any “intent to use” trademarks
at all times prior to the first use thereof, whether by the actual use thereof
in commerce, the recording of a statement of use with the United States Patent
and Trademark Office or otherwise, (c) more than sixty-five percent (65%) of the
presently existing and hereafter arising issued and outstanding shares of
capital stock owned by Borrower of any Foreign Subsidiary which shares entitle
the holder thereof to vote for directors or any other matter, or (d) any
license, lease or contract to the extent and only to the extent that the
granting of a security interest in such license, lease or contract would
constitute a default under or a breach of such license, lease or contract, as
applicable, but only to the extent that such prohibition or default is
enforceable under applicable law (including without limitation Sections 9-406,
9-407 and 9-408 of the UCC), provided that upon the termination or expiration of
any such prohibition, such license, lease or contract, as applicable, shall
automatically be subject to the security interest granted in favor of Agent
hereunder and become part of the “Collateral.”

 

SECTION 4.  CONDITIONS PRECEDENT TO LOAN

 

The obligation of Lender to make the Term Loan Advances hereunder are subject to
the satisfaction by Borrower of the following conditions:

 

16

--------------------------------------------------------------------------------


 

4.1                               Initial Advance.  On or prior to the Closing
Date, Borrower shall have delivered to Agent the following:

 

(a)                                 executed originals of the Loan Documents,
Account Control Agreements, a legal opinion of Borrower’s counsel, and all other
documents and instruments reasonably required by Agent to effectuate the
transactions contemplated hereby or to create and perfect the Liens of Agent
with respect to all Collateral, in all cases in form and substance reasonably
acceptable to Agent;

 

(b)                                 certified copy of resolutions of Borrower’s
Board evidencing approval of (i) the Loan and other transactions evidenced by
the Loan Documents; and (ii) the Warrant and transactions evidenced thereby;

 

(c)                                  certified copies of the Certificate of
Incorporation and the Bylaws, as amended through the Closing Date, of Borrower;

 

(d)                                 a certificate of good standing for Borrower
from its state of incorporation and similar certificates from all other
jurisdictions in which it does business and where the failure to be qualified
would have a Material Adverse Effect;

 

(e)                                  payment of the Facility Charge and
reimbursement of Agent’s and Lender’s current expenses reimbursable pursuant to
this Agreement, which amounts may be deducted from the initial Advance; and

 

(f)                                   such other documents as Agent may
reasonably request.

 

4.2                               All Advances.  On each Advance Date:

 

(a)                                 Agent shall have received (i) an Advance
Request for the relevant Advance as required by Section 2.1(b), duly executed by
Borrower’s Chief Executive Officer or Chief Financial Officer, and (ii) any
other documents Agent may reasonably request.

 

(b)                                 The representations and warranties set forth
in this Agreement and in Section 5 and in the Warrant shall be true and correct
in all material respects on and as of the Advance Date with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date.

 

(c)                                  Borrower shall be in compliance in all
material respects with all the terms and provisions set forth herein and in each
other Loan Document on its part to be observed or performed, and at the time of
and immediately after such Advance no Event of Default shall have occurred and
be continuing.

 

(d)                                 Each Advance Request shall be deemed to
constitute a representation and warranty by Borrower on the relevant Advance
Date as to the matters specified in paragraphs (b) and (c) of this Section 4.2
and as to the matters set forth in the Advance Request.

 

17

--------------------------------------------------------------------------------


 

4.3                               No Default.  As of the Closing Date and each
Advance Date, (i) no fact or condition exists that would (or would, with the
passage of time, the giving of notice, or both) constitute an Event of Default
and (ii) no event that has had or would reasonably be expected to have a
Material Adverse Effect has occurred and is continuing.

 

SECTION 5.  REPRESENTATIONS AND WARRANTIES OF BORROWER

 

Borrower represents and warrants that:

 

5.1                               Corporate Status.  Borrower is a corporation
duly organized, legally existing and in good standing under the laws of the
State of Delaware, and is duly qualified as a foreign corporation in all
jurisdictions in which the nature of its business or location of its properties
require such qualifications and where the failure to be qualified would
reasonably be expected to have a Material Adverse Effect.  Borrower’s present
name, former names (if any), locations, place of formation, tax identification
number, organizational identification number and other information are correctly
set forth in Exhibit C, as may be updated by Borrower in a written notice
(including any Compliance Certificate) provided to Agent after the Closing Date.

 

5.2                               Collateral.  Borrower owns the Collateral and
the Intellectual Property, free of all Liens, except for Permitted Liens. 
Borrower has the power and authority to grant to Agent a Lien in the Collateral
as security for the Secured Obligations.

 

5.3                               Consents.  Borrower’s execution, delivery and
performance of the Note(s) (if any), this Agreement and all other Loan
Documents, (i) have been duly authorized by all necessary corporate action of
Borrower, (ii) will not result in the creation or imposition of any Lien upon
the Collateral, other than Permitted Liens and the Liens created by this
Agreement and the other Loan Documents, (iii) do not violate any provisions of
Borrower’s Certificate or Articles of Incorporation (as applicable), bylaws, or
any, law, regulation, order, injunction, judgment, decree or writ to which
Borrower is subject and (iv) except as described on Schedule 5.3, do not violate
any material contract or agreement or require the consent or approval of any
other Person which has not already been obtained.  The individual or individuals
executing the Loan Documents and the Warrant are duly authorized to do so.

 

5.4                               Material Adverse Effect.  No event that has
had or would reasonably be expected to have a Material Adverse Effect has
occurred and is continuing. Borrower is not aware of any event likely to occur
that is reasonably expected to result in a Material Adverse Effect.

 

5.5                               Actions Before Governmental Authorities. 
Except as described on Schedule 5.5 or as updated in writing to Lender, there
are no adverse actions, suits or proceedings at law or in equity or by or before
any governmental authority now pending or, to the knowledge of Borrower,
threatened against or affecting Borrower or its property, which if adversely
determined against Borrower or its property, would reasonably be expected to
result in liability in excess of $500,000.

 

18

--------------------------------------------------------------------------------


 

5.6                               Laws.  To the best of Borrower’s knowledge,
Borrower is not in violation of any law, rule or regulation, or in default with
respect to any judgment, writ, injunction or decree of any governmental
authority, where such violation or default is reasonably expected to result in a
Material Adverse Effect.  Borrower is not in default in any manner under any
provision of any agreement or instrument evidencing material Indebtedness, or
any other material agreement to which it is a party or by which it is bound.

 

5.7                               Information Correct and Current.  No
information, report, Advance Request, financial statement, exhibit or schedule
furnished, by or on behalf of Borrower to Agent in connection with any Loan
Document or included therein or delivered pursuant thereto contained or contains
any material misstatement of fact or omitted or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were or are made, not misleading at the time such statement was
made or deemed made (it being recognized by Agent and the Lenders that the
projections and forecasts provided by Borrower in good faith and based upon
reasonable assumptions are not viewed as facts and that actual results during
the period or periods covered by such projections and forecasts may differ from
the projected or forecasted results). Additionally, any and all financial or
business projections provided by Borrower to Agent, whether prior to or after
the Closing Date, shall be (i) provided in good faith and based on the most
current data and information available to Borrower, and (ii) the most current of
such projections provided to Borrower’s Board.

 

5.8                               Tax Matters.  Except as described on Schedule
5.8 and except those being contested in good faith with adequate reserves under
GAAP, (a) Borrower has filed all federal, state and local tax returns that it is
required to file, (b) Borrower has duly paid or fully reserved for all taxes or
installments thereof (including any interest or penalties) as and when due,
which have or may become due pursuant to such returns, except with respect to
taxes that do not exceed $100,000 in the aggregate, and (c) Borrower has paid or
fully reserved for any tax assessment received by Borrower for the three
(3) years preceding the Closing Date, if any (including any taxes being
contested in good faith and by appropriate proceedings), except with respect to
taxes that do not exceed $100,000 in the aggregate.

 

5.9                               Intellectual Property Claims.  Borrower is the
sole owner of, or otherwise has the right to use, the Intellectual Property
material to Borrower’s business.  Except as described on Schedule 5.9, to the
best of Borrower’s knowledge, (i) each of the material issued Copyrights,
Trademarks and Patents is valid and enforceable, (ii) no material part of the
Intellectual Property has been judged invalid or unenforceable, in whole or in
part, and (iii) no claim has been made to Borrower that any material part of the
Intellectual Property violates the rights of any third party. Exhibit D is a
true, correct and complete list of each of Borrower’s registered Patents,
registered Trademarks, registered Copyrights, and material agreements under
which Borrower licenses Intellectual Property from third parties (other than
shrink-wrap software licenses), together with application or registration
numbers, as applicable, owned by Borrower or any Subsidiary, in each case as of
the Closing Date. Borrower is not in material breach of, nor has Borrower failed
to perform any material obligations under, any of the foregoing contracts,
licenses or agreements and,

 

19

--------------------------------------------------------------------------------


 

to Borrower’s knowledge, no third party to any such contract, license or
agreement is in material breach thereof or has failed to perform any material
obligations thereunder.

 

5.10                        Intellectual Property.  Except as described on
Schedule 5.10, Borrower has, or in the case of any proposed business, will have,
all material rights with respect to Intellectual Property necessary in the
operation or conduct of Borrower’s business as currently conducted and proposed
to be conducted by Borrower.  Without limiting the generality of the foregoing,
and in the case of Licenses, except for restrictions that are unenforceable
under Division 9 of the UCC, Borrower has the right, to the extent required to
operate Borrower’s business, to freely transfer, license or assign Intellectual
Property without condition, restriction or payment of any kind (other than
license payments in the ordinary course of business) to any third party, and
Borrower owns or has the right to use, pursuant to valid licenses, all software
development tools, library functions, compilers and all other third-party
software and other items that are used in the design, development, promotion,
sale, license, manufacture, import, export, use or distribution of Borrower
Products, except customary covenants in inbound license agreements, equipment
leases and real property leases where Borrower is the licensee or lessee.

 

5.11                        Borrower Products.  Except as described on Schedule
5.11, no Intellectual Property material to Borrower’s business owned by Borrower
or Borrower Product material to Borrower’s business has been or is subject to
any actual or, to the knowledge of Borrower, threatened litigation, proceeding
(including any proceeding in the United States Patent and Trademark Office or
any corresponding foreign office or agency) or outstanding decree, order,
judgment, settlement agreement or stipulation that restricts in any manner
Borrower’s use, transfer or licensing thereof or that may affect the validity,
use or enforceability thereof. There is no decree, order, judgment, agreement,
stipulation, arbitral award or other provision entered into in connection with
any litigation or proceeding that obligates Borrower to grant licenses or
ownership interest in any future Intellectual Property related to the operation
or conduct of the business of Borrower or Borrower Products.  Borrower has not
received any written notice or claim, or, to the knowledge of Borrower, oral
notice or claim, challenging or questioning Borrower’s ownership in any
Intellectual Property material to Borrower’s business (or written notice of any
claim challenging or questioning the ownership in any licensed Intellectual
Property of the owner thereof) or suggesting that any third party has any claim
of legal or beneficial ownership with respect thereto nor, to the best of
Borrower’s knowledge, is there a reasonable basis for any such claim.  To
Borrower’s knowledge, neither Borrower’s use of its Intellectual Property that
is material to Borrower’s business nor the production and sale of Borrower
Products that is material to Borrower’s business infringes the Intellectual
Property or other rights of others.

 

5.12                        Financial Accounts.  Exhibit E, as may be updated by
Borrower in a written notice provided to Agent after the Closing Date, is a
true, correct and complete list of (a) all banks and other financial
institutions at which Borrower or any Subsidiary maintains Deposit Accounts and
(b) all institutions at which Borrower or any Subsidiary maintains an account
holding Investment Property, and such exhibit correctly identifies the name,
address and telephone number of each bank or other institution, the name in
which the

 

20

--------------------------------------------------------------------------------


 

account is held, a description of the purpose of the account, and the complete
account number therefor.

 

5.13                        Employee Loans.  Except as permitted by Section 7.7,
Borrower has no outstanding loans to any employee, officer or director of
Borrower nor has Borrower guaranteed the payment of any loan made to an
employee, officer or director of Borrower by a third party.

 

5.14                        Capitalization and Subsidiaries.  Borrower’s
capitalization as of the Closing Date is set forth on Schedule 5.14 annexed
hereto.  Borrower does not own any stock, partnership interest or other
securities of any Person, except for Permitted Investments.  Attached as
Schedule 5.14, as may be updated by Borrower in a written notice provided after
the Closing Date, is a true, correct and complete list of each Subsidiary.

 

SECTION 6.  INSURANCE; INDEMNIFICATION

 

6.1                               Coverage.  Borrower shall cause to be carried
and maintained commercial general liability insurance, on an occurrence form,
against risks customarily insured against in Borrower’s line of business.  Such
risks shall include the risks of bodily injury, including death, property
damage, personal injury, advertising injury, and contractual liability per the
terms of the indemnification agreement found in Section 6.3.  Borrower must
maintain a minimum of $2,000,000 of commercial general liability insurance for
each occurrence.  Borrower has and agrees to maintain a minimum of $2,000,000 of
directors’ and officers’ insurance for each occurrence and $5,000,000 in the
aggregate.  So long as there are any Secured Obligations outstanding, Borrower
shall also cause to be carried and maintained insurance upon the Collateral,
insuring against all risks of physical loss or damage howsoever caused, in an
amount not less than the full replacement cost of the Collateral, provided that
such insurance may be subject to standard exceptions and deductibles.

 

6.2                               Certificates.  Borrower shall deliver to Agent
certificates of insurance that evidence Borrower’s compliance with its insurance
obligations in Section 6.1 and the obligations contained in this Section 6.2. 
Borrower’s insurance certificate shall state Agent is an additional insured for
commercial general liability, a loss payee for all risk property damage
insurance, subject to the insurer’s approval, and a loss payee for property
insurance and additional insured for liability insurance for any future
insurance that Borrower may acquire from such insurer.  Attached to the
certificates of insurance will be additional insured endorsements for liability
and lender’s loss payable endorsements for all risk property damage insurance. 
All certificates of insurance will provide for a minimum of thirty (30) days
advance written notice to Agent of cancellation (except ten (10) days for
non-cancellation of premium) or any other change adverse to Agent’s interests. 
Any failure of Agent to scrutinize such insurance certificates for compliance is
not a waiver of any of Agent’s rights, all of which are reserved.

 

6.3                               Indemnity.  Borrower agrees to indemnify and
hold Agent, Lender and their officers, directors, employees, agents, in-house
attorneys, and representatives (each, an “Indemnified Person”) harmless from and
against any and all third party claims, costs, expenses, damages and liabilities
(including such claims, costs, expenses, damages and

 

21

--------------------------------------------------------------------------------


 

liabilities based on liability in tort, including strict liability in tort),
including reasonable attorneys’ fees and disbursements and other costs of
investigation or defense (including those incurred upon any appeal)
(collectively, “Liabilities”), that may be instituted or asserted against or
incurred by such Indemnified Person as the result of credit having been
extended, suspended or terminated under this Agreement and the other Loan
Documents or the administration of such credit, or in connection with or arising
out of the transactions contemplated hereunder and thereunder, or any actions or
failures to act in connection therewith, or arising out of the disposition or
utilization of the Collateral, excluding in all cases Liabilities to the extent
resulting solely from any Indemnified Person’s gross negligence or willful
misconduct. Borrower agrees to pay, and to save Agent and Lender harmless from,
any and all liabilities with respect to, or resulting from any delay in paying,
any and all excise, sales or other similar taxes (excluding taxes imposed on or
measured by the net income of Agent or Lender) that may be payable or determined
to be payable with respect to any of the Collateral or this Agreement.  In no
event shall any Indemnified Person be liable on any theory of liability for any
special, indirect, consequential or punitive damages (including any loss of
profits, business or anticipated savings).

 

SECTION 7.  COVENANTS OF BORROWER

 

Borrower agrees as follows:

 

7.1                               Financial Reports.  Borrower shall furnish to
Agent the financial statements and reports listed hereinafter (the “Financial
Statements”):

 

(a)                                 as soon as practicable (and in any event
within 30 days) after the end of each month, unaudited interim and year-to-date
financial statements as of the end of such month (prepared on a consolidated and
consolidating basis, if elected by Borrower), including balance sheet and
related statements of income accompanied by a report detailing any material
contingencies (including the commencement of any material litigation by or
against Borrower) or any other occurrence that would reasonably be expected to
have a Material Adverse Effect, all certified by Borrower’s Chief Executive
Officer or Chief Financial Officer to the effect that they have been prepared in
accordance with GAAP, except (i) for the absence of footnotes, (ii) that they
are subject to normal year end adjustments, and (iii) they do not contain
certain non-cash items that are customarily included in quarterly and annual
financial statements;

 

(b)                                 as soon as practicable (and in any event
within 45 days) after the end of each calendar quarter, unaudited interim and
year-to-date financial statements as of the end of such calendar quarter
(prepared on a consolidated and consolidating basis, if applicable), including
balance sheet and related statements of income accompanied by a report detailing
any material contingencies (including the commencement of any material
litigation by or against Borrower) or any other occurrence that would reasonably
be expected to have a Material Adverse Effect, certified by Borrower’s Chief
Executive Officer or Chief Financial Officer to the effect that they have been
prepared in accordance with GAAP, except (i) for the absence of footnotes, and
(ii) that they are subject to normal year end adjustments;

 

22

--------------------------------------------------------------------------------


 

(c)                                  as soon as practicable (and in any event
within one hundred fifty (150) days) after the end of each fiscal year,
unqualified audited financial statements (except (i) for the absence of
footnotes and (ii) that they are subject to normal year end adjustments) as of
the end of such year (prepared on a consolidated and consolidating basis, if
applicable), including balance sheet and related statements of income, and
setting forth in comparative form the corresponding figures for the preceding
fiscal year, certified by a firm of independent certified public accountants
selected by Borrower and reasonably acceptable to Agent, accompanied by any
management report from such accountants;

 

(d)                                 in connection with the delivery of the
financial statements under clauses 7.1(a), 7.1(b), and 7.1(c) above, as
applicable, a Compliance Certificate in the form of Exhibit F;

 

(e)                                  promptly after the sending or filing
thereof, as the case may be, copies of any material proxy statements, financial
statements or reports that Borrower has made available to holders of its capital
stock (other than in their capacities as management or members of Borrower’s
Board) and copies of any regular, periodic and special reports or registration
statements that Borrower files with the Securities and Exchange Commission or
any governmental authority that may be substituted therefor, or any national
securities exchange; and

 

(f)                                   financial and business projections
promptly following their approval by Borrower’s Board, and in any event, within
30 days after Board approval, but at least annually, as well as budgets,
operating plans and other financial information, in each case, reasonably
requested by Agent.

 

(g)                                  Notwithstanding anything herein to the
contrary, documents or information required to be delivered pursuant to the
terms hereof (to the extent any such documents or information is included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which
Borrower posts such documents or information and provides a link thereto, on
Borrower’s website on the Internet at Borrower’s website address, or are
available at www.sec.gov (or any successor site maintained by the SEC for
similar purposes).

 

Borrower shall not (without the consent of Agent, such consent not to be
unreasonably withheld or delayed), make any change in its (a) accounting
policies or reporting practices, except as required by GAAP, or (b) fiscal years
or fiscal quarters. The fiscal year of Borrower shall end on December 31.

 

The executed Compliance Certificate may be sent via facsimile to Agent at (650)
473-9194 or via e-mail to BJadot@herculestech.com.  All Financial Statements
required to be delivered pursuant to clauses (a), (b) and (c) shall be sent via
e-mail to financialstatements@herculestech.com with a copy to
BJadot@herculestech.com and BBang@herculestech.com provided, that if e-mail is
not available or sending such Financial Statements via e-mail is not possible,
they shall be sent via facsimile to Agent at: (866) 468-8916, attention Chief
Credit Officer.

 

23

--------------------------------------------------------------------------------


 

7.2                               Management Rights.  Borrower shall permit any
representative that Agent or Lender authorizes, including its attorneys and
accountants, to inspect the Collateral and examine and make copies and abstracts
of the books of account and records of Borrower at reasonable times and upon at
least five (5) Business Days’ prior notice during normal business hours
(provided no notice is required if an Event of Default has occurred and is
continuing).  Such examinations shall be conducted no more often than two
(2) times per fiscal year unless an Event of Default has occurred and is
continuing in which case such examinations shall occur as often as Agent shall
determine is necessary.  In addition, any such representative shall have the
right to meet with management and officers of Borrower to discuss such books of
account and records during such visit.  In addition, Agent or Lender shall be
entitled at reasonable times and intervals to consult with and advise the
management and officers of Borrower concerning significant business issues
affecting Borrower.  Such consultations shall not unreasonably interfere with
Borrower’s business operations.  The parties intend that the rights granted
Agent and Lender shall constitute “management rights” within the meaning of 29
C.F.R Section 2510.3-101(d)(3)(ii), but that any advice, recommendations or
participation by Agent or Lender with respect to any business issues shall not
be deemed to give Agent or Lender, nor be deemed an exercise by Agent or Lender
of, control over Borrower’s management or policies.

 

7.3                               Further Assurances.  Borrower shall from time
to time, upon the reasonable request of Lender, execute, deliver and file, alone
or with Agent, any financing statements, security agreements, collateral
assignments, notices, control agreements, or other documents to perfect or give
the highest priority to Agent’s Lien on the Collateral (subject only to
Permitted Liens that have superior priority to Agent’s Lien under this
Agreement).  Borrower shall from time to time procure any instruments or
documents as may be requested by Agent, and take all further action that may be
necessary, or that Agent may reasonably request, to perfect and protect the
Liens granted hereby and thereby.  In addition, and for such purposes only,
Borrower hereby authorizes Agent to execute and deliver on behalf of Borrower
and to file such financing statements, collateral assignments, notices, control
agreements, security agreements and other similar documents without the
signature of Borrower either in Agent’s name or in the name of Agent as agent
and attorney-in-fact for Borrower.  Borrower shall protect and defend Borrower’s
title to the Collateral and Agent’s Lien thereon against all Persons claiming
any interest adverse to Borrower or Agent other than Permitted Liens.

 

7.4                               Indebtedness.  Borrower shall not create,
incur, assume, guarantee or be or remain liable with respect to any
Indebtedness, or permit any Subsidiary so to do, other than Permitted
Indebtedness, or prepay any Indebtedness or take any actions which impose on
Borrower an obligation to prepay any Indebtedness, except for (a) the conversion
of Indebtedness into equity securities and the payment of cash in lieu of
fractional shares in connection with such conversion, (b) purchase money
Indebtedness pursuant to its then applicable payment schedule, (c) prepayment by
any Subsidiary of (i) inter-company Indebtedness owed by such Subsidiary to
Borrower, (ii) inter-company Indebtedness owed by such Subsidiary to another
Subsidiary that has executed a Joinder Agreement or (iii) if such Subsidiary has
not executed a Joinder Agreement, intercompany Indebtedness owed by such
Subsidiary to another Subsidiary that has not executed a Joinder Agreement or
(d) as otherwise not prohibited hereunder.

 

24

--------------------------------------------------------------------------------


 

7.5                               Collateral.  Borrower shall at all times keep
the Collateral, the Intellectual Property and all other property and assets used
in Borrower’s business or in which Borrower now or hereafter holds any interest
free and clear from any Liens whatsoever (except for Permitted Liens), and shall
give Agent prompt written notice of any legal process that is reasonably likely
to result in damages, expenses or liability in excess of $250,000 affecting the
Collateral, the Intellectual Property, such other property and assets, or any
Liens thereon, provided however, that the Collateral and such other property and
assets may be subject to Permitted Liens except that there shall be no Liens
whatsoever on Intellectual Property.  Borrower shall cause its Subsidiaries to
protect and defend such Subsidiary’s title to its assets from and against all
Persons claiming any interest adverse to such Subsidiary, and Borrower shall
cause its Subsidiaries at all times to keep such Subsidiary’s property and
assets free and clear from any legal process which would result in an Event of
Default pursuant to Section 9.6 hereof or Liens whatsoever (except for Permitted
Liens, provided however, that there shall be no Liens whatsoever on Intellectual
Property), and shall give Agent prompt written notice of any legal process that
is reasonably likely to result in damages or expenses in excess of $250,000
affecting such Subsidiary’s assets. Borrower shall not agree with any Person
other than Agent or Lender not to encumber its property, other than as permitted
in the definition of Permitted Transfers.

 

7.6                               Investments.  Borrower shall not directly or
indirectly acquire or own, or make any Investment in or to any Person, or permit
any of its Subsidiaries so to do, other than Permitted Investments.

 

7.7                               Distributions.  Borrower shall not, and shall
not allow any Subsidiary to, (a) repurchase or redeem any class of stock or
other equity interest other than pursuant to employee, director or consultant
repurchase plans or other similar agreements, provided, however, in each case
the repurchase or redemption price does not exceed the original consideration
paid for such stock or equity interest, or (b) declare or pay any cash dividend
or make a cash distribution on any class of stock or other equity interest,
except that a Subsidiary may pay dividends or make distributions to Borrower, or
(c) lend money to any employees, officers or directors or guarantee the payment
of any such loans granted by a third party in excess of $350,000 in the
aggregate in any fiscal year or (d) waive, release or forgive any Indebtedness
owed by any employees, officers or directors in excess of $350,000 in the
aggregate in any fiscal year.

 

7.8                               Transfers.  Except for Permitted Transfers,
Borrower shall not voluntarily or involuntarily transfer, sell, lease, license,
lend or in any other manner convey any equitable, beneficial or legal interest
in any material portion of its assets.

 

7.9                               Mergers or Acquisitions.  Borrower shall not
merge or consolidate, or permit any of its Subsidiaries to merge or consolidate,
with or into any other business organization (other than mergers or
consolidations of (a) a Subsidiary which is not a Borrower into another
Subsidiary or into Borrower or (b) a Borrower into another Borrower), or
acquire, or permit any of its Subsidiaries to acquire, all or substantially all
of the capital stock or property of another Person.

 

25

--------------------------------------------------------------------------------


 

7.10                        Taxes.  Borrower and its Subsidiaries shall pay when
due all taxes, fees or other charges of any nature whatsoever (together with any
related interest or penalties) now or hereafter imposed or assessed against
Borrower, Agent, Lender or the Collateral or upon Borrower’s ownership,
possession, use, operation or disposition thereof or upon Borrower’s rents,
receipts or earnings arising therefrom.  Borrower shall file on or before the
due date therefor all personal property tax returns in respect of the
Collateral.  Notwithstanding the foregoing, Borrower may contest, in good faith
and by appropriate proceedings, taxes for which Borrower maintains adequate
reserves therefor in accordance with GAAP.

 

7.11                        Corporate Changes.  Neither Borrower nor any
Subsidiary that is not an Immaterial Subsidiary or the Canadian Subsidiary shall
change its corporate name, legal form or jurisdiction of formation without
twenty (20) days’ prior written notice to Agent.  Neither Borrower nor any
Subsidiary that is not an Immaterial Subsidiary (taken as a whole with all other
Immaterial Subsidiaries for each fiscal year) or the Canadian Subsidiary shall
suffer a Change in Control. Borrower shall not relocate its chief executive
office or its principal place of business unless: (i) it has provided prior
written notice to Agent; and (ii) such relocation shall be within the
continental United States.  Neither Borrower nor any Subsidiary that is not an
Immaterial Subsidiary or the Canadian Subsidiary shall relocate any item of
Collateral (other than (x) sales of Inventory in the ordinary course of
business, (y) relocations of Equipment having an aggregate value of up to
$150,000 in any fiscal year, and (z) relocations of Collateral from a location
described on Exhibit C to another location described on Exhibit C) unless
(A) such relocation is in connection with Permitted Transfers or (B) (i) it has
provided prompt written notice to Agent, (ii) such relocation is within the
continental United States and, (iii) if such relocation is to a third party
bailee, it has taken commercially reasonable efforts to deliver a bailee
agreement in form and substance reasonably acceptable to Agent involving
Collateral having an aggregate value in excess of $250,000.

 

7.12                        Deposit Accounts.  Subject to Permitted Investments
and Section 7.16 hereof, neither Borrower nor any Subsidiary (other than Swiss
Subsidiary) shall maintain any Deposit Accounts, or accounts holding Investment
Property, except with respect to which Agent has an Account Control Agreement.
Notwithstanding the foregoing, Delaware Subsidiary may maintain one (1) Deposit
Account with Silicon Valley Bank (the “Permitted Account”) provided that (a) the
maximum aggregate balance in the Permitted Account shall not exceed $100,000 at
any time, and (b) such Permitted Account shall be closed within sixty (60) days
after the Closing Date.

 

7.13                        Subsidiaries. Borrower shall notify Agent of each
Subsidiary formed subsequent to the Closing Date and, within 15 days of
formation, shall cause any such Subsidiary to execute and deliver to Agent a
Joinder Agreement.

 

7.14                        Notification of Event of Default.  Borrower shall
notify Agent immediately of the occurrence of any Event of Default.

 

7.15                        Formation or Acquisition of Subsidiaries. 
Notwithstanding and without limiting the negative covenants contained in
Sections 7.6 and 7.9 hereof, at the time that

 

26

--------------------------------------------------------------------------------


 

any of the Subsidiaries (other than Immaterial Subsidiaries, the Canadian
Subsidiary, or the Swiss Subsidiary) holds or maintains assets or property
valued in excess of One Million Dollars ($1,000,000) in the aggregate, Borrower
shall (a) cause such Subsidiary to become a co-borrower hereunder and execute
and deliver a Joinder Agreement, together with such appropriate financing
statements and/or Account Control Agreements, all in form and substance
reasonably satisfactory to Agent (including being sufficient to grant Agent a
first priority Lien (subject to Permitted Liens) in and to the assets of such
Subsidiary), (b) provide to Agent appropriate certificates and powers and
financing statements, pledging all of the direct or beneficial ownership
interest in such Subsidiary, in form and substance reasonably satisfactory to
Agent, and (c) provide to Agent all other documentation in form and substance
reasonably satisfactory to Agent.  Any document, agreement, or instrument
executed or issued pursuant to this Section 7.15 shall be a Loan Document.

 

7.16                        Post-Closing Deliverables.  Borrower shall deliver
to Agent, (a) within twenty (20) Business Days after the Closing Date, in form
and substance satisfactory to Agent, (i) endorsements to Borrower’s property and
liability policies, which endorsements shall name Agent as loss payee and
additional insured and provide that Agent shall receive prior notice of
cancellation of such property and liability policies, and (ii) a fully-executed
Account Control Agreement by and among Borrower, Agent, and Bank of America,
covering Borrower’s account no. xxxx9019, and (b) within five (5) Business Days
after the Closing Date, in form and substance satisfactory to Agent, a
fully-executed Account Control Agreement by and among Borrower, Agent, and
Silicon Valley Bank, covering Borrower’s account no. xxxx0602.

 

SECTION 8.  RIGHT TO INVEST

 

8.1                               Lender or its assignee or nominee shall have
the right, in its discretion, to participate in any Subsequent Financing (as
defined in the Equity Rights Letter Agreement) in an amount of up to $1,000,000
on the same terms, conditions and pricing offered to others participating in
such Subsequent Financing pursuant to the terms set forth in the Equity Rights
Letter Agreement.

 

SECTION 9.  EVENTS OF DEFAULT

 

The occurrence of any one or more of the following events shall be an Event of
Default:

 

9.1                               Payments.  Borrower fails to pay any amount
due under this Agreement, the Notes, or any of the other Loan Documents on the
due date (or within three (3) Business Days of the due date, provided that such
late payment is due to an ACH Failure); or

 

9.2                               Covenants.  Borrower breaches or defaults in
the performance of any covenant or Secured Obligation under this Agreement or
any of the other Loan Documents, and (a) with respect to a default under any
covenant under this Agreement (other than under Sections 6, 7.4, 7.5, 7.6, 7.7,
7.8, 7.9, 7.12, 7.14, 7.15, and 7.16), or any other Loan Document, such default
continues for more than fifteen (15) days after the earlier of the date on which
(i) Agent or Lender has given notice of such default to Borrower and
(ii) Borrower has actual knowledge of such default or (b) with respect to a
default under any of

 

27

--------------------------------------------------------------------------------


 

Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.12, 7.14, 7.15, and 7.16, the
occurrence of such default; or

 

9.3                               Material Adverse Effect.  A circumstance has
occurred that would reasonably be expected to have a Material Adverse Effect; or

 

9.4                               Representations.  Any representation or
warranty made by Borrower in any Loan Document, when taken as a whole, shall
have been false or misleading in any material respect when made; or

 

9.5                               Insolvency.  Borrower (A) (i) shall make an
assignment for the benefit of creditors; or (ii) shall be unable to pay its
debts as they become due, or be unable to pay or perform under the Loan
Documents, or shall become insolvent; or (iii) shall file a voluntary petition
in bankruptcy; or (iv) shall file any petition, answer, or document seeking for
itself any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation pertinent to such circumstances; or (v) shall seek or consent to or
acquiesce in the appointment of any trustee, receiver, or liquidator of Borrower
or of all or any substantial part (i.e., 33-1/3% or more) of the assets or
property of Borrower; or (vi) shall cease operations of its business as its
business has normally been conducted, or terminate substantially all of its
employees; or (vii) Borrower or its directors or majority shareholders shall
take any action initiating any of the foregoing actions described in
clauses (i) through (vi); or (B) either (i) forty-five (45) days shall have
expired after the commencement of an involuntary action against Borrower seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation,
without such action being dismissed or all orders or proceedings thereunder
affecting the operations or the business of Borrower being stayed; or (ii) a
stay of any such order or proceedings shall thereafter be set aside and the
action setting it aside shall not be timely appealed; or (iii) Borrower shall
file any answer admitting or not contesting the material allegations of a
petition filed against Borrower in any such proceedings; or (iv) the court in
which such proceedings are pending shall enter a decree or order granting the
relief sought in any such proceedings; or (v) forty-five (45) days shall have
expired after the appointment, without the consent or acquiescence of Borrower,
of any trustee, receiver or liquidator of Borrower or of all or any substantial
part of the properties of Borrower without such appointment being vacated; or

 

9.6                               Attachments; Judgments.  Any portion of
Borrower’s assets having a value in excess of $100,000 is attached or seized, or
a levy is filed against any such assets, or a judgment or judgments is/are
entered for the payment of money (not covered by independent third-party
insurance as to which liability has not been rejected by such insurance
carrier), individually or in the aggregate, of at least $250,000, or Borrower is
enjoined or in any way prevented by court order from conducting any part of its
business, and such attachment, seizure, levy, judgment, or enjoinment is not,
within ten (10) days after the occurrence thereof, discharged or stayed (whether
through the posting of a bond or otherwise); provided, however, no Advances
shall be made during any ten (10) day cure period; or

 

28

--------------------------------------------------------------------------------


 

9.7                               Other Obligations.  The occurrence and
continuation of any default under any agreement or obligation of Borrower
involving any Indebtedness in excess of $250,000, or the occurrence of any
default under any agreement or obligation of Borrower that could reasonably be
expected to have a Material Adverse Effect.

 

9.8                               Stop Trade.  At any time after Lender has
received shares of Common Stock pursuant to the terms set forth in
Section 2.1(e), an SEC stop trade order or NASDAQ market trading suspension of
the Common Stock shall be in effect for five (5) consecutive days or five
(5) days during a period of ten (10) consecutive days, excluding in all cases a
suspension of all trading on a public market, provided that Borrower shall not
have been able to cure such trading suspension within thirty (30) days of the
notice thereof or list the Common Stock on another public market within sixty
(60) days of such notice.

 

SECTION 10.  REMEDIES

 

10.1                        General.  Upon and during the continuance of any one
or more Events of Default, (i) Agent may, at its option, accelerate and demand
payment of all or any part of the Secured Obligations together with a Prepayment
Charge and declare them to be immediately due and payable (provided, that upon
the occurrence of an Event of Default of the type described in Section 9.5, all
of the Secured Obligations shall automatically be accelerated and made due and
payable, in each case without any further notice or act), (ii) Agent may, at its
option, sign and file in Borrower’s name any and all collateral assignments,
notices, control agreements, security agreements and other documents it deems
necessary or appropriate to perfect or protect the repayment of the Secured
Obligations, and in furtherance thereof, Borrower hereby grants Agent an
irrevocable power of attorney coupled with an interest, and (iii) Agent may
notify any of Borrower’s account debtors to make payment directly to Agent,
compromise the amount of any such account on Borrower’s behalf and endorse
Agent’s name without recourse on any such payment for deposit directly to
Agent’s account.  Agent may exercise all rights and remedies with respect to the
Collateral under the Loan Documents or otherwise available to it under the UCC
and other applicable law, including the right to release, hold, sell, lease,
liquidate, collect, realize upon, or otherwise dispose of all or any part of the
Collateral and the right to occupy, utilize, process and commingle the
Collateral.  All Agent’s rights and remedies shall be cumulative and not
exclusive.

 

10.2                        Collection; Foreclosure.  Upon the occurrence and
during the continuance of any Event of Default, Agent may, at any time or from
time to time, apply, collect, liquidate, sell in one or more sales, lease or
otherwise dispose of, any or all of the Collateral, in its then condition or
following any commercially reasonable preparation or processing, in such order
as Agent may elect.  Any such sale may be made either at public or private sale
at its place of business or elsewhere.  Borrower agrees that any such public or
private sale may occur upon ten (10) calendar days’ prior written notice to
Borrower.  Agent may require Borrower to assemble the Collateral and make it
available to Agent at a place designated by Agent that is reasonably convenient
to Agent and Borrower.  The proceeds of any sale, disposition or other
realization upon all or any part of the Collateral shall be applied by Agent in
the following order of priorities:

 

29

--------------------------------------------------------------------------------


 

First, to Agent and Lender in an amount sufficient to pay in full Agent’s and
Lender’s costs and professionals’ and advisors’ fees and expenses as described
in Section 11.11;

 

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Agent may choose in its sole discretion; and

 

Finally, after the full, final, and indefeasible payment in Cash of all of the
Secured Obligations, to any creditor holding a junior Lien on the Collateral, or
to Borrower or its representatives or as a court of competent jurisdiction may
direct.

 

Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

 

10.3                        No Waiver.  Agent shall be under no obligation to
marshal any of the Collateral for the benefit of Borrower or any other Person,
and Borrower expressly waives all rights, if any, to require Agent to marshal
any Collateral.

 

10.4                        Cumulative Remedies.  The rights, powers and
remedies of Agent hereunder shall be in addition to all rights, powers and
remedies given by statute or rule of law and are cumulative.  The exercise of
any one or more of the rights, powers and remedies provided herein shall not be
construed as a waiver of or election of remedies with respect to any other
rights, powers and remedies of Agent.

 

SECTION 11.  MISCELLANEOUS

 

11.1                        Severability.  Whenever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under such law, such provision shall be ineffective only to the
extent and duration of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.

 

11.2                        Notice.  Except as otherwise provided herein, any
notice, demand, request, consent, approval, declaration, service of process or
other communication (including the delivery of Financial Statements) that is
required, contemplated, or permitted under the Loan Documents or with respect to
the subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of transmission by facsimile, electronic mail or hand delivery or delivery by an
overnight express service or overnight mail delivery service; or (ii) the third
calendar day after deposit in the United States mails, with proper first class
postage prepaid, in each case addressed to the party to be notified as follows:

 

(a)                                 If to Agent:

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.
Legal Department
Attention:  Chief Legal Officer and Mr. Bryan Jadot

 

30

--------------------------------------------------------------------------------


 

400 Hamilton Avenue, Suite 310
Palo Alto, California 94301
Facsimile:  650-473-9194
Telephone:  650-289-3060

E-mail: BBang@herculestech.com and BJadot@herculestech.com

 

(b)                                 If to Lender:

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.
Legal Department
Attention:  Chief Legal Officer and Mr. Bryan Jadot
400 Hamilton Avenue, Suite 310
Palo Alto, California 94301
Facsimile:  650-473-9194
Telephone:  650-289-3060

E-mail: BBang@herculestech.com and BJadot@herculestech.com

 

(c)                                  If to Borrower:

 

Epirus Biopharmaceuticals, Inc.

 

Attention: Tom Shea and Robert Ticktin
699 Boylston Street, 8th Floor
Boston, Massachusetts 02116
Telephone:  (617) 600-4313

E-mail: tshea@epirusbiopharma.com

 

With a courtesy copy to:

 

Haim Zaltzman
Latham & Watkins LLP
505 Montgomery Street, Suite 2000
San Francisco, CA 94111-6538
Facsimile: (415) 395-8095
Phone: (415) 395-8870

E-mail: Haim.Zaltzman@lw.com

 

or to such other address as each party may designate for itself by like notice.
Any notice, demand, request, consent, approval, declaration, service of process
or other communication delivered to a party to this Agreement shall be effective
notwithstanding the failure to deliver a copy thereof to any Person not a party
to this Agreement.

 

11.3                        Entire Agreement; Amendments.

 

(a)                                 This Agreement and the other Loan Documents
constitute the entire agreement and understanding of the parties hereto in
respect of the subject matter hereof and thereof, and supersede and replace in
their entirety any prior proposals, term sheets, non-disclosure or
confidentiality agreements, letters, negotiations or other documents or

 

31

--------------------------------------------------------------------------------


 

agreements, whether written or oral, with respect to the subject matter hereof
or thereof (including Agent’s revised proposal letter dated August 8, 2014).

 

(b)                                 Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 11.3(b).  The
Required Lenders and Borrower may, or, with the written consent of the Required
Lenders, Agent and Borrower may, from time to time, (i) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of Borrower
hereunder or thereunder or (ii) waive, on such terms and conditions as the
Required Lenders or Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (A) forgive
the principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Term
Loan, reduce the stated rate of any interest or fee payable hereunder, or extend
the scheduled date of any payment thereof, in each case without the written
consent of each Lender directly affected thereby; (B) eliminate or reduce the
voting rights of any Lender under this Section 11.3(b) without the written
consent of such Lender; (C) reduce any percentage specified in the definition of
Required Lenders, consent to the assignment or transfer by Borrower of any of
its rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release a Borrower from
its obligations under the Loan Documents, in each case without the written
consent of all Lenders; or (D) amend, modify or waive any provision of
Section 11.17 without the written consent of Agent.  Any such waiver and any
such amendment, supplement or modification shall apply equally to each Lender
and shall be binding upon Borrower, the Lender, Agent and all future holders of
the Loans.

 

11.4                        No Strict Construction.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

 

11.5                        No Waiver.  The powers conferred upon Agent and
Lender by this Agreement are solely to protect its rights hereunder and under
the other Loan Documents and its interest in the Collateral and shall not impose
any duty upon Agent or Lender to exercise any such powers.  No omission or delay
by Agent or Lender at any time to enforce any right or remedy reserved to it, or
to require performance of any of the terms, covenants or provisions hereof by
Borrower at any time designated, shall be a waiver of any such right or remedy
to which Agent or Lender is entitled, nor shall it in any way affect the right
of Agent or Lender to enforce such provisions thereafter.

 

11.6                        Survival.  All agreements, representations and
warranties contained in this Agreement and the other Loan Documents or in any
document delivered pursuant hereto or

 

32

--------------------------------------------------------------------------------


 

thereto shall be for the benefit of Agent, Lender and Borrower, as applicable,
and shall survive the execution and delivery of this Agreement and the
expiration or other termination of this Agreement.

 

11.7                        Successors and Assigns.  The provisions of this
Agreement and the other Loan Documents shall inure to the benefit of and be
binding on Borrower and its permitted assigns (if any).  Borrower shall not
assign its obligations under this Agreement or any of the other Loan Documents
without Agent’s express prior written consent, and any such attempted assignment
shall be void and of no effect.  Subject to Section 11.13, Agent and Lender may
assign, transfer, or endorse its rights hereunder and under the other Loan
Documents without prior notice to Borrower, and all of such rights shall inure
to the benefit of Agent’s and Lender’s successors and assigns; provided that as
long as no Event of Default exists or is continuing, Lender may not assign,
transfer or endorse its rights hereunder or under the Loan Documents to any
party that is a direct competitor of Borrower.

 

11.8                        Governing Law.  This Agreement and the other Loan
Documents have been negotiated and delivered to Agent and Lender in the State of
California, and shall have been accepted by Agent and Lender in the State of
California.  Payment to Agent and Lender by Borrower of the Secured Obligations
is due in the State of California.  This Agreement and the other Loan Documents
shall be governed by, and construed and enforced in accordance with, the laws of
the State of California, excluding conflict of laws principles that would cause
the application of laws of any other jurisdiction.

 

11.9                        Consent to Jurisdiction and Venue.  All judicial
proceedings (to the extent that the reference requirement of Section 11.10 is
not applicable) arising in or under or related to this Agreement or any of the
other Loan Documents may be brought in any state or federal court located in the
State of California.  By execution and delivery of this Agreement, each party
hereto generally and unconditionally: (a) consents to nonexclusive personal
jurisdiction in Santa Clara County, State of California; (b) waives any
objection as to jurisdiction or venue in Santa Clara County, State of
California; (c) agrees not to assert any defense based on lack of jurisdiction
or venue in the aforesaid courts; and (d) irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement or the other Loan
Documents.  Service of process on any party hereto in any action arising out of
or relating to this Agreement shall be effective if given in accordance with the
requirements for notice set forth in Section 11.2, and shall be deemed effective
and received as set forth in Section 11.2.  Nothing herein shall affect the
right to serve process in any other manner permitted by law or shall limit the
right of either party to bring proceedings in the courts of any other
jurisdiction.

 

11.10                 Mutual Waiver of Jury Trial / Judicial Reference.

 

(a)                                 Because disputes arising in connection with
complex financial transactions are most quickly and economically resolved by an
experienced and expert Person and the parties wish applicable state and federal
laws to apply (rather than arbitration rules), the parties desire that their
disputes be resolved by a judge applying such applicable laws.  EACH OF
BORROWER, AGENT AND LENDER SPECIFICALLY WAIVES ANY

 

33

--------------------------------------------------------------------------------


 

RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM, CROSS-CLAIM,
COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM (COLLECTIVELY, “CLAIMS”)
ASSERTED BY BORROWER AGAINST AGENT, LENDER OR THEIR RESPECTIVE ASSIGNEE OR BY
AGENT, LENDER OR THEIR RESPECTIVE ASSIGNEE AGAINST BORROWER.  This waiver
extends to all such Claims, including Claims that involve Persons other than
Agent, Borrower and Lender; Claims that arise out of or are in any way connected
to the relationship among Borrower, Agent and Lender; and any Claims for
damages, breach of contract, tort, specific performance, or any equitable or
legal relief of any kind, arising out of this Agreement, any other Loan
Document.

 

(b)                                 If the waiver of jury trial set forth in
Section 11.10(a) is ineffective or unenforceable, the parties agree that all
Claims shall be resolved by reference to a private judge sitting without a jury,
pursuant to Code of Civil Procedure Section 638, before a mutually acceptable
referee or, if the parties cannot agree, a referee selected by the Presiding
Judge of the Santa Clara County, California.  Such proceeding shall be conducted
in Santa Clara County, California, with California rules of evidence and
discovery applicable to such proceeding.

 

(c)                                  In the event Claims are to be resolved by
judicial reference, either party may seek from a court identified in
Section 11.9, any prejudgment order, writ or other relief and have such
prejudgment order, writ or other relief enforced to the fullest extent permitted
by law notwithstanding that all Claims are otherwise subject to resolution by
judicial reference.

 

11.11                 Professional Fees.  Borrower promises to pay Agent’s and
Lender’s fees and expenses necessary to finalize the loan documentation,
including but not limited to reasonable attorneys’ fees, UCC searches, filing
costs, and other miscellaneous expenses. In addition, Borrower promises to pay
any and all reasonable attorneys’ and other professionals’ fees and expenses
(including fees and expenses of in-house counsel) incurred by Agent and Lender
after the Closing Date in connection with or related to:  (a) the Loan; (b) the
administration, collection, or enforcement of the Loan; (c) the amendment or
modification of the Loan Documents; (d) any waiver, consent, release, or
termination under the Loan Documents; (e) the protection, preservation, audit,
field exam, sale, lease, liquidation, or disposition of Collateral or the
exercise of remedies with respect to the Collateral; (f) any legal, litigation,
administrative, arbitration, or out of court proceeding in connection with or
related to Borrower or the Collateral, and any appeal or review thereof; and
(g) any bankruptcy, restructuring, reorganization, assignment for the benefit of
creditors, workout, foreclosure, or other action related to Borrower, the
Collateral, the Loan Documents, including representing Agent or Lender in any
adversary proceeding or contested matter commenced or continued by or on behalf
of Borrower’s estate, and any appeal or review thereof.

 

11.12                 Confidentiality.  Agent and Lender acknowledge that
certain items of Collateral and information provided to Agent and Lender by
Borrower are confidential and proprietary information of Borrower, if and to the
extent such information either (x) is marked as confidential by Borrower at the
time of disclosure, or (y) should reasonably be

 

34

--------------------------------------------------------------------------------


 

understood to be confidential (the “Confidential Information”).  Accordingly,
Agent and Lender agree that any Confidential Information it may obtain in
connection with this Agreement or any Loan Document or the course of acquiring,
administering, or perfecting Agent’s security interest in the Collateral shall
not be disclosed to any other Person or entity in any manner whatsoever, in
whole or in part, without the prior written consent of Borrower, except that
Agent and Lender may disclose any such information:  (a) to its own directors,
officers, employees, accountants, counsel and other professional advisors and to
its affiliates if Agent or Lender in their sole discretion determines that any
such party should have access to such information in connection with such
party’s responsibilities in connection with the Loan or this Agreement and,
provided that such recipient of such Confidential Information either (i) agrees
to be bound by the confidentiality provisions of this paragraph or (ii) is
otherwise subject to confidentiality restrictions that reasonably protect
against the disclosure of Confidential Information; (b) if such information is
generally available to the public; (c) if required or appropriate in any report,
statement or testimony submitted to any governmental authority having or
claiming to have jurisdiction over Agent or Lender; (d) if required or
appropriate in response to any summons or subpoena or in connection with any
litigation, to the extent permitted or deemed advisable by Agent’s or Lender’s
counsel; (e) to comply with any legal requirement or law applicable to Agent or
Lender; (f) to the extent reasonably necessary in connection with the exercise
of any right or remedy under any Loan Document, including Agent’s sale, lease,
or other disposition of Collateral after default; (g) to any participant or
assignee of Agent or Lender or any prospective participant or assignee;
provided, that such participant or assignee or prospective participant or
assignee agrees in writing to be bound by this Section prior to disclosure; or
(h) otherwise with the written prior consent of Borrower; provided, that any
disclosure made in violation of this Agreement shall not affect the obligations
of Borrower or any of its affiliates or any guarantor under this Agreement or
the other Loan Documents.

 

11.13                 Assignment of Rights.  Borrower acknowledges and
understands that Agent or Lender may, subject to Section 11.7, sell and assign
all or part of its interest hereunder and under the Loan Documents to any Person
or entity (an “Assignee”).  After such assignment the term “Agent” or “Lender”
as used in the Loan Documents shall mean and include such Assignee, and such
Assignee shall be vested with all rights, powers and remedies of Agent and
Lender hereunder with respect to the interest so assigned; but with respect to
any such interest not so transferred, Agent and Lender shall retain all rights,
powers and remedies hereby given.  No such assignment by Agent or Lender shall
relieve Borrower of any of its obligations hereunder.  Lender agrees that in the
event of any transfer by it of the Note(s)(if any), it will endorse thereon a
notation as to the portion of the principal of the Note(s), which shall have
been paid at the time of such transfer and as to the date to which interest
shall have been last paid thereon.

 

11.14                 Termination; Revival of Secured Obligations.  This
Agreement, and the security interest granted herein, and the other Loan
Documents shall terminate upon the payment in full of the Secured Obligations
(other than inchoate indemnity obligations).  Agent and Lender agree, at the
sole expense of Borrower, to execute any documents or filings reasonably
requested by Borrower to effectuate the foregoing.  Notwithstanding the
foregoing, this Agreement and the Loan Documents shall remain in full force and
effect and continue to be effective if any petition is filed by or against
Borrower for liquidation or

 

35

--------------------------------------------------------------------------------


 

reorganization, if Borrower becomes insolvent or makes an assignment for the
benefit of creditors, if a receiver or trustee is appointed for all or any
significant part of Borrower’s assets, or if any payment or transfer of
Collateral is recovered from Agent or Lender, in each case to the extent (and
only to such extent) that Agent or Lender are required to disgorge any payments
or other amounts received in connection with the Term Loans.  The Loan Documents
and the Secured Obligations and Collateral security shall continue to be
effective, or shall be revived or reinstated, as the case may be, if at any time
payment and performance of the Secured Obligations or any transfer of Collateral
to Agent, or any part thereof is rescinded, avoided or avoidable, reduced in
amount, or must otherwise be restored or returned by, or is recovered from,
Agent, Lender or by any obligee of the Secured Obligations, whether as a
“voidable preference,” “fraudulent conveyance,” or otherwise, all as though such
payment, performance, or transfer of Collateral had not been made.  In the event
that any payment, or any part thereof, is rescinded, reduced, avoided,
avoidable, restored, returned, or recovered, the Loan Documents and the Secured
Obligations shall be deemed, without any further action or documentation, to
have been revived and reinstated except to the extent of the full and final
payment to Agent or Lender in Cash of the Secured Obligations (other than any
inchoate indemnity obligations).

 

11.15                 Counterparts.  This Agreement and any amendments, waivers,
consents or supplements hereto may be executed in any number of counterparts,
and by different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

 

11.16                 No Third Party Beneficiaries.  No provisions of the Loan
Documents are intended, nor will be interpreted, to provide or create any
third-party beneficiary rights or any other rights of any kind in any Person
other than Agent, Lender and Borrower unless specifically provided otherwise
herein, and, except as otherwise so provided, all provisions of the Loan
Documents will be personal and solely among Agent, the Lender and Borrower.

 

11.17                 Agency.

 

(a)                                 Lender hereby irrevocably appoints Hercules
Technology Growth Capital, Inc. to act on its behalf as Agent hereunder and
under the other Loan Documents and authorizes Agent to take such actions on its
behalf and to exercise such powers as are delegated to Agent by the terms hereof
or thereof, together with such actions and powers as are reasonably incidental
thereto.

 

(b)                                 Lender agrees to indemnify Agent in its
capacity as such (to the extent not reimbursed by Borrower and without limiting
the obligation of Borrower to do so), according to its respective Term
Commitment percentages (based upon the total outstanding Term Loan Commitments)
in effect on the date on which indemnification is sought under this
Section 11.17, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time be imposed on, incurred by or
asserted against Agent in any way relating to or arising out of, this Agreement,
any of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the

 

36

--------------------------------------------------------------------------------


 

transactions contemplated hereby or thereby or any action taken or omitted by
Agent under or in connection with any of the foregoing; The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.

 

(c)                                  Agent in Its Individual Capacity.  The
Person serving as Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not Agent and the term “Lender” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include each such Person serving as
Agent hereunder in its individual capacity.

 

(d)                                 Exculpatory Provisions.  Agent shall have no
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, Agent shall
not:

 

(i)             be subject to any fiduciary or other implied duties, regardless
of whether any default or any Event of Default has occurred and is continuing;

 

(ii)          have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Lender, provided that Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Agent to liability or that is contrary to any Loan Document or
applicable law; and

 

(iii)       except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and Agent shall not be liable for the
failure to disclose, any information relating to Borrower or any of its
affiliates that is communicated to or obtained by any Person serving as Agent or
any of its affiliates in any capacity.

 

(e)                                  Agent shall not be liable for any action
taken or not taken by it (i) with the consent or at the request of the Lender or
as Agent shall believe in good faith shall be necessary, under the circumstances
or (ii) in the absence of its own gross negligence or willful misconduct.

 

(f)                                   Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any default
or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Section 4 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to Agent.

 

37

--------------------------------------------------------------------------------


 

(g)                                  Reliance by Agent.  Agent may rely, and
shall be fully protected in acting, or refraining to act, upon, any resolution,
statement, certificate, instrument, opinion, report, notice, request, consent,
order, bond or other paper or document that it has no reason to believe to be
other than genuine and to have been signed or presented by the proper party or
parties or, in the case of cables, telecopies and telexes, to have been sent by
the proper party or parties.  In the absence of its gross negligence or willful
misconduct, Agent may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon any certificates or
opinions furnished to Agent and conforming to the requirements of the Loan
Agreement or any of the other Loan Documents.  Agent may consult with counsel,
and any opinion or legal advice of such counsel shall be full and complete
authorization and protection in respect of any action taken, not taken or
suffered by Agent hereunder or under any Loan Documents in accordance
therewith.  Agent shall have the right at any time to seek instructions
concerning the administration of the Collateral from any court of competent
jurisdiction.  Agent shall not be under any obligation to exercise any of the
rights or powers granted to Agent by this Agreement, the Loan Agreement and the
other Loan Documents at the request or direction of Lenders unless Agent shall
have been provided by Lender with adequate security and indemnity against the
costs, expenses and liabilities that may be incurred by it in compliance with
such request or direction.

 

11.18                 Publicity.  None of the parties hereto nor any of its
respective member businesses and affiliates shall, without the other parties’
prior written consent (which shall not be unreasonably withheld or delayed),
publicize or use (a) the other party’s name (including a brief description of
the relationship among the parties hereto), logo or hyperlink to such other
parties’ web site, separately or together, in written and oral presentations,
advertising, promotional and marketing materials, client lists, public relations
materials or on its web site (together, the “ Publicity Materials”); (b) the
names of officers of such other parties in the Publicity Materials; and (c) such
other parties’ name, trademarks, servicemarks in any news or press release
concerning such party; provided however, notwithstanding anything to the
contrary herein, no such consent shall be required (i) to the extent necessary
to comply with the requests of any regulators, legal requirements or laws
applicable to such party, pursuant to any listing agreement with any national
securities exchange (so long as such party provides prior notice to the other
party hereto to the extent reasonably practicable) and (ii) to comply with
Section 11.12.

 

(SIGNATURES TO FOLLOW)

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower, Agent and Lender have duly executed and delivered
this Loan and Security Agreement as of the day and year first above written.

 

 

BORROWER:

 

 

 

EPIRUS BIOPHARMACEUTICALS, INC.

 

 

 

Signature:

/s/ Tom Shea

 

 

 

 

Print Name:

Tom Shea

 

 

 

 

Title:

Chief Financial Officer

 

 

Accepted in Palo Alto, California:

 

 

 

 

AGENT:

 

 

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

 

 

Signature:

/s/ Ben Bang

 

 

 

 

Print Name:

Ben Bang

 

 

 

 

Title:

Assistant General Counsel

 

 

 

LENDER:

 

 

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

 

 

Signature:

/s/ Ben Bang

 

 

 

 

Print Name:

Ben Bang

 

 

 

 

Title:

Assistant General Counsel

 

[Signature page to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

Table of Exhibits and Schedules

 

Exhibit A:

Advance Request

 

Attachment to Advance Request

 

 

Exhibit B:

Promissory Note

 

 

Exhibit C:

Name, Locations, and Other Information for Borrower

 

 

Exhibit D:

Borrower’s Patents, Trademarks, Copyrights and Licenses

 

 

Exhibit E:

Borrower’s Deposit Accounts and Investment Accounts

 

 

Exhibit F:

Compliance Certificate

 

 

Exhibit G:

Joinder Agreement

 

 

Exhibit H:

ACH Debit Authorization Agreement

 

 

Exhibit J:

Conversion Election Notice

 

 

Schedule 1

Subsidiaries

Schedule 1.1

Commitments

Schedule 1A

Existing Permitted Indebtedness

Schedule 1B

Existing Permitted Investments

Schedule 1C

Existing Permitted Liens

Schedule 5.3

Consents, Etc.

Schedule 5.5

Actions Before Governmental Authorities

Schedule 5.8

Tax Matters

Schedule 5.9

Intellectual Property Claims

Schedule 5.10

Intellectual Property

Schedule 5.11

Borrower Products

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ADVANCE REQUEST

 

To:

 

Agent:

 

Date:

 

                   , 2014

 

 

 

 

 

Hercules Technology Growth Capital, Inc. (the “Agent”)

 

 

400 Hamilton Avenue, Suite 310

 

 

Palo Alto, CA 94301

 

 

Facsimile: 650-473-9194

 

 

Attn:

 

EPIRUS BIOPHARMACEUTICALS, INC. (“Borrower”) hereby requests from Hercules
Technology Growth Capital, Inc. (“Lender”) an Advance in the amount of
                                           Dollars
($                                ) on                             ,           
(the “Advance Date”) pursuant to the Loan and Security Agreement among Borrower,
Agent and Lender (the “Agreement”). Capitalized words and other terms used but
not otherwise defined herein are used with the same meanings as defined in the
Agreement.

 

Please:

 

(a)                                 Issue a check payable to Borrower

 

or

 

(b)                                 Wire Funds to Borrower’s account

 

Bank:

Address:

 

ABA Number:

Account Number:

Account Name:

 

 

Borrower represents that the conditions precedent to the Advance set forth in
the Agreement are satisfied and shall be satisfied upon the making of such
Advance, including but not limited to:  (i) that no event that has had or would
reasonably be expected to have a Material Adverse Effect has occurred and is
continuing; (ii) that the representations and warranties set forth in the
Agreement and in the Warrant are and shall be true and correct in all material
respects on and as of the Advance Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date; (iii) that Borrower is in compliance in all
material respects with all the terms and provisions set forth in each Loan
Document on its part to be observed or performed; and (iv) that as of the
Advance Date, no fact or condition exists that would (or would, with the passage
of time, the giving of notice, or both) constitute an Event of Default under the
Loan Documents.  Borrower understands and acknowledges that Agent has the right
to review the financial information supporting this representation and, based
upon such review in its sole discretion, Lender may decline to fund the
requested Advance.

 

3

--------------------------------------------------------------------------------


 

Except as permitted by the Agreement, Borrower hereby represents that Borrower’s
corporate status and locations have not changed since the date of the Agreement
or, if the Attachment to this Advance Request is completed, are as set forth in
the Attachment to this Advance Request.

 

Borrower agrees to notify Agent promptly before the funding of the Loan if any
of the matters which have been represented above shall not be true and correct
on the Borrowing Date and if Agent has received no such notice before the
Advance Date then the statements set forth above shall be deemed to have been
made and shall be deemed to be true and correct as of the Advance Date.

 

Executed as of [              ], 20[   ].

 

 

BORROWER:

 

 

 

EPIRUS BIOPHARMACEUTICALS, INC.

 

 

 

SIGNATURE:

 

 

TITLE:

 

 

PRINT NAME:

 

 

4

--------------------------------------------------------------------------------


 

ATTACHMENT TO ADVANCE REQUEST

 

 

Dated:

 

 

 

Borrower hereby represents and warrants to Agent that Borrower’s current name
and organizational status is as follows:

 

Name:

 

Epirus Biopharmaceuticals, Inc.

 

 

 

Type of organization:

 

Corporation

 

 

 

State of organization:

 

Delaware

 

 

 

Organization file number:

 

3201859

 

Borrower hereby represents and warrants to Agent that the street addresses, 
cities, states and postal codes of its current locations are as follows:

 

699 Boylston Street, 11th Floor, Boston  MA 02116

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PROMISSORY NOTE

 

$[   ],000,000

 

Advance Date:            , 20[   ]

 

 

 

 

 

Maturity Date:                  , 20[   ]

 

FOR VALUE RECEIVED, EPIRUS BIOPHARMACEUTICALS, INC., a Delaware corporation (the
“Borrower”) hereby promises to pay to the order of Hercules Technology Growth
Capital, Inc., a Maryland corporation or the holder of this Note (the “Lender”)
at 400 Hamilton Avenue, Suite 310, Palo Alto, CA 94301 or such other place of
payment as the holder of this Secured Term Promissory Note (this “Promissory
Note”) may specify from time to time in writing, in lawful money of the United
States of America, the principal amount of [  ] Million Dollars ($[  ],000,000)
or such other principal amount as Lender has advanced to Borrower, together with
interest at a floating rate equal to the greater of either (i) seven and
ninety-five hundredths and of one percent (7.95%), or (ii) the sum of (A) seven
and ninety-five hundredths and of one percent (7.95%), plus (B) the Prime Rate
minus three and one quarter of one percent (3.25%) per annum based upon a year
consisting of 360 days, with interest computed daily based on the actual number
of days in each month.

 

This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, that certain Loan and Security Agreement dated
[              ], 20[  ], by and among Borrower, Hercules Technology Growth
Capital, Inc., a Maryland corporation (the “Agent”) and the several banks and
other financial institutions or entities from time to time party thereto as
lender (as the same may from time to time be amended, modified or supplemented
in accordance with its terms, the “Loan Agreement”), and is entitled to the
benefit and security of the Loan Agreement and the other Loan Documents (as
defined in the Loan Agreement) to the extent provided under the Loan Agreement,
to which reference is made for a statement of all of the terms and conditions
thereof.  All payments shall be made in accordance with the Loan Agreement.  All
payments shall be made in accordance with the Loan Agreement, including the
right of Borrower to pay a portion of the amounts due and owing under this
Promissory Note in shares of Common Stock in accordance with, and subject to the
limitations set forth in, Section 2.1(e) of the Loan Agreement (including the
requirement that any shares of Common Stock issuable by Borrower upon conversion
of this Note are subject to an effective resale registration statement or are
eligible for resale to the public pursuant to Rule 144 without any limitation).
All terms defined in the Loan Agreement shall have the same definitions when
used herein, unless otherwise defined herein.  An Event of Default that is
continuing under the Loan Agreement shall constitute a default under this
Promissory Note.

 

To the extent permitted by applicable law, Borrower waives presentment and
demand for payment, notice of dishonor, protest and notice of protest under the
UCC or any applicable law.   Borrower agrees to make all payments under this
Promissory Note without setoff, recoupment or deduction and regardless of any
counterclaim or defense.  This Promissory Note has been negotiated and delivered
to Lender and is payable in the State of California.  This Promissory

 

--------------------------------------------------------------------------------


 

Note shall be governed by and construed and enforced in accordance with, the
laws of the State of California, excluding any conflicts of law rules or
principles that would cause the application of the laws of any other
jurisdiction.

 

BORROWER FOR ITSELF AND

 

ON BEHALF OF ITS SUBSIDIARIES:

EPIRUS BIOPHARMACEUTICALS, INC.

 

 

 

By:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

NAME, LOCATIONS, AND OTHER INFORMATION FOR BORROWER

 

1.  Borrower represents and warrants to Agent that Borrower’s current name and
organizational status as of the Closing Date is as follows:

 

Name:

Epirus Biopharmaceuticals, Inc.

 

 

Type of organization:

Corporation

 

 

State of organization:

Delaware

 

 

Organization file number:

3201859

 

2.  Borrower represents and warrants to Agent that for five (5) years prior to
the Closing Date, Borrower did not do business under any other name or
organization or form except the following:

 

Name: Zalicus, Inc.; Combinatorx, Inc.

Used during dates of:  9/9110- 7/15/14; 12/10/04-9/8/10

Type of Organization:  Corporation; Corporation

State of organization:  Delaware; Delaware

Organization file Number: 3201859

Borrower’s fiscal year ends on December 31

Borrower’s federal employer tax identification number is: 04-3514457

 

3.  Borrower re resents and warrants to Agent that its chief executive office is
located at 699 Boylston Street, 11th Floor, Boston  MA 02116.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

BORROWER’S PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

 

Patents

 

None

 

Trademarks

 

Applications (by assignment)

 

·                  IN MARKET, FOR MARKET US (85-490,312)

 

·                  SCALE US (85-490,302)

 

Registered

 

·                  EPIRUS Biopharmaceuticals (4,522,926)

 

Copyrights

 

None

 

Licenses

 

·                  License Agreement dated as of April10, 2013, by and between
Epirus Biopharmaceuticals, Inc. and Bioceros B.V., as amended June 17, 2013.

 

·                  Second Definitive License Agreement dated as of October 1,
2013, by and between Epirus Biopharmaceuticals, Inc. and Bioceros Holding B.V.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

BORROWER’S DEPOSIT ACCOUNTS AND INVESTMENT ACCOUNTS

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

COMPLIANCE CERTIFICATE

 

Hercules Technology Growth Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301

 

Reference is made to that certain Loan and Security Agreement dated
[               ], 20[  ] as may be amended from time to time, (hereinafter
referred to as the “Loan Agreement”) by and among Hercules Technology Growth
Capital, Inc., as agent for the Lender (the “Agent”), the several banks and
other financial institutions or entities from time to time party thereto
(collectively, the “Lender”), and Epirus Biopharmaceuticals, Inc. (the “
Borrower”) as Borrower. All capitalized terms not defined herein shall have the
same meaning as defined in the Loan Agreement.

 

The undersigned is an Officer of Borrower, knowledgeable of all Borrower
financial matters, and is authorized to provide certification of information
regarding Borrower; hereby certifies, in such capacity, that in accordance with
the terms and conditions of the Loan Agreement, Borrower is in compliance in all
material respects for the period ending                        of all covenants,
conditions and terms and hereby reaffirms that all representations and
warranties contained therein are true and correct in all material respects on
and as of the date of this Compliance Certificate with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, after giving effect in all cases
to any standard(s) of materiality contained in the Loan Agreement as to such
representations and warranties.  Attached are the required documents supporting
the above certification.  The undersigned further certifies, in such capacity,
that these are prepared in accordance with GAAP (except for the absence of
footnotes with respect to unaudited financial statement and subject to normal
year end adjustments) and are consistent from one period to the next except as
explained below.

 

REPORTING REQUIREMENT

 

REQUIRED

 

CHECK IF ATTACHED

 

 

 

 

 

Interim Financial Statements

 

Monthly within 30 days

 

 

 

 

 

 

 

Interim Financial Statements

 

Quarterly within 45 days

 

 

 

 

 

 

 

Audited Financial Statements

 

FYE within 150 days

 

 

 

 

Very Truly Yours,

 

 

 

EPIRUS BIOPHARMACEUTICALS, INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF JOINDER AGREEMENT

 

This Joinder Agreement (the “Joinder Agreement”) is made and dated as of
[          ], 20[  ], and is entered into by and
between                                    ., a                       
corporation (“Subsidiary”), and HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a
Maryland corporation (as “Agent”).

 

RECITALS

 

A.  Subsidiary’s Affiliate, EPIRUS BIOPHARMACEUTICALS, INC. (“Borrower”) [has
entered/desires to enter] into that certain Loan and Security Agreement dated [
        ], 20[  ], with the several banks and other financial institutions or
entities from time to time party thereto as lender (collectively, the “Lender”)
and Agent, as such agreement may be amended (the “Loan Agreement”), together
with the other agreements executed and delivered in connection therewith;

 

B.  Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Borrower’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith;

 

AGREEMENT

 

NOW THEREFORE, Subsidiary and Agent agree as follows:

 

1.              The recitals set forth above are incorporated into and made part
of this Joinder Agreement.  Capitalized terms not defined herein shall have the
meaning provided in the Loan Agreement.

 

2.              By signing this Joinder Agreement, Subsidiary shall be bound by
the terms and conditions of the Loan Agreement the same as if it were Borrower
(as defined in the Loan Agreement) under the Loan Agreement, mutatis mutandis,
provided however, that (a) with respect to (i) Section 5.1 of the Loan
Agreement, Subsidiary represents that it is an entity duly organized, legally
existing and in good standing under the laws of [        ], (b) neither Agent
nor Lender shall have any duties, responsibilities or obligations to Subsidiary
arising under or related to the Loan Agreement or the other agreements executed
and delivered in connection therewith, (c) that if Subsidiary is covered by
Borrower’s insurance, Subsidiary shall not be required to maintain separate
insurance or comply with the provisions of Sections 6.1 and 6.2 of the Loan
Agreement, and (d) that as long as Borrower satisfies the requirements of
Section 7.1 of the Loan Agreement, Subsidiary shall not have to provide Agent
separate Financial Statements.  To the extent that Agent or Lender has any
duties, responsibilities or obligations arising under or related to the Loan
Agreement or the other agreements executed and delivered in connection
therewith, those duties, responsibilities or obligations shall flow only to
Borrower and not to Subsidiary or any other Person or entity.  By way of example
(and not an exclusive list): (i) Agent’s providing notice to Borrower in
accordance with the Loan Agreement or as otherwise agreed among Borrower, Agent
and Lender shall be deemed provided to Subsidiary; (ii) a Lender’s providing an
Advance to Borrower shall be deemed an Advance to Subsidiary; and
(iii) Subsidiary shall have no right to request an Advance or make any other
demand on Lender.

 

3.              Subsidiary agrees not to certificate its equity securities
without Agent’s prior written consent, which consent may be conditioned on the
delivery of such equity securities to Agent in order to perfect Agent’s security
interest in such equity securities.

 

--------------------------------------------------------------------------------


 

4.              Subsidiary acknowledges that it benefits, both directly and
indirectly, from the Loan Agreement, and hereby waives, for itself and on behalf
on any and all successors in interest (including without limitation any assignee
for the benefit of creditors, receiver, bankruptcy trustee or itself as
debtor-in-possession under any bankruptcy proceeding) to the fullest extent
provided by law, any and all claims, rights or defenses to the enforcement of
this Joinder Agreement on the basis that (a) it failed to receive adequate
consideration for the execution and delivery of this Joinder Agreement or
(b) its obligations under this Joinder Agreement are avoidable as a fraudulent
conveyance.

 

 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO JOINDER AGREEMENT]

 

SUBSIDIARY:

 

 

 

 

.

 

 

 

By:

 

Name:

 

Title:

 

 

 

Address:

 

 

 

 

 

Telephone:

 

Facsimile:

 

 

 

AGENT:

 

 

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Address:

 

400 Hamilton Ave., Suite 310

 

Palo Alto, CA 94301

 

Facsimile: 650-473-9194

 

Telephone: 650-289-3060

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

ACH DEBIT AUTHORIZATION AGREEMENT

 

Hercules Technology Growth Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, CA  94301

 

Re:  Loan and Security Agreement dated                                 (the
“Agreement”) by and among Epirus Biopharmaceuticals, Inc. (“Borrower”), Hercules
Technology Growth Capital, Inc., as agent (“Agent”) and the lenders party
thereto (collectively, the “Lender”)

 

In connection with the above referenced Agreement, Borrower hereby authorizes
Agent to initiate debit entries for (i) the periodic payments due under the
Agreement and (ii) with prior notice to Borrower, out-of-pocket legal fees and
costs incurred by Agent or Lender pursuant to Section 11.11 of the Agreement to
Borrower’s account indicated below.  Borrower authorizes the depository
institution named below to debit to such account.

 

DEPOSITORY NAME

 

BRANCH

 

 

 

CITY

 

STATE AND ZIP CODE

 

 

 

TRANSIT/ABA NUMBER

 

ACCOUNT NUMBER

 

This authority will remain in full force and effect so long as any amounts are
due under the Agreement.

 

EPIRUS BIOPHARMACEUTICALS, INC.

 

 

 

 

 

(Borrower)(Please Print)

 

 

 

By:

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

CONVERSION ELECTION NOTICE

 

[INSERT DATE]

 

Hercules Technology Growth Capital, Inc., as agent
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301

 

Reference is made to that certain Loan and Security Agreement dated         
    , 2014 and all ancillary documents entered into in connection with such Loan
and Security Agreement all as may be amended from time to time, (hereinafter
referred to collectively as the “Loan Agreement”) between Hercules Technology
Growth Capital, Inc., agent, the lenders party thereto and Epirus
Biopharmaceuticals, Inc. (the “ Borrower”) as Borrower. All capitalized terms
not defined herein shall have the same meaning as defined in the Loan Agreement.

 

Borrower hereby irrevocably elects to make the Principal Installment Payment in
the amount of $                   due on [                ] (the “Delivery
Date”) in shares of Common Stock in accordance with Section 2.1(e) of the Loan
Agreement.(1)  The number of shares of Common Stock to be delivered to Lender,
on or prior to the Delivery Date, is [                          ], which amount
was determined in accordance with Section 2.1(e) of the Loan Agreement.  The
stock certificates shall be delivered free and clear of any restrictive legends.

 

Borrower hereby represents, warrants and certifies to Lender that, as of the
date hereof, all of the Conversion Conditions have been satisfied.  Borrower
acknowledges and agrees that its right to pay the Principal Installment Payment
in Common Stock in accordance with this Conversion Election Notice is subject to
the satisfaction of all of the Conversion Conditions on the Delivery Date and,
to the extent any of the Conversion Conditions are not satisfied on the Delivery
Date, Borrower shall pay the Principal Installment Payment in cash.

 

 

Sincerely,

 

 

 

 

 

EPIRUS BIOPHARMACEUTICALS, INC.

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Its:

 

 

--------------------------------------------------------------------------------

(1) Note: In accordance with Section 2.1(e) of the Loan Agreement, the Delivery
Date must be at least 10 days following the date of delivery of this Conversion
Election Notice.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

COMMITMENTS

 

LENDER

 

TERM COMMITMENT

 

 

 

 

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

$

15,000,000

 

 

 

 

 

TOTAL COMMITMENTS

 

$

15,000,000

 

 

--------------------------------------------------------------------------------